Exhibit 10.2

MEREDITH CORPORATION

TIME INC. (UK) LTD

IPC MEDIA PENSION TRUSTEE LIMITED

AND

TIME INC.

 

 

DEED OF GUARANTEE

IN RELATION TO THE IPC MEDIA PENSION SCHEME

 

 



--------------------------------------------------------------------------------

Table of Contents

 

 

          Page  

CONTENTS

  

1.

   Definitions and interpretation      1  

2.

   Representations      14  

3.

   Actuarial Valuations and Insurance Buy-Out Basis dispute resolution      15  

4.

   Investment Strategy      16  

5.

   Liability and Risk Management Exercises      16  

6.

   Contributions      17  

7.

   Escrow Account – establishment and general provisions      18  

8.

   Payments into the Escrow Account      19  

9.

   True-ups      20  

10.

   Payments out of the Escrow Account      21  

11.

   Replacement of Guarantee and Escrow Account arrangements      24  

12.

   Guarantee      26  

13.

   Recourse      27  

14.

   Effectiveness and Termination of this Deed and 2015 Deed of Guarantee      27
 

15.

   Deficit Estimation      30  

16.

   Continuing Guarantee      31  

17.

   Reinstatement      31  

18.

   Liability/Waiver of Defences      32  

19.

   Appropriations      32  

20.

   Deferral of the Guarantor’s Rights      33  

21.

   Additional Security      33  

22.

   Provision of Financial Information      33  

23.

   Payments      34  

24.

   Taxes      34  

25.

   Currency Indemnity      36  

26.

   Assignment      36  

27.

   Notices      36  

28.

   Costs and Expenses      37  

29.

   Default Interest      37  

30.

   No Release or Waiver      37  

31.

   Cumulative Rights and Remedies      38  

32.

   Amendments and Variations      38  

33.

   Governing Law and Jurisdiction      38  

34.

   Agent for Service of Process      38  

35.

   Severability      38  

36.

   Counterparts      38  

37.

   Third Party Rights      39  

 

2018 Deed of Guarantee



--------------------------------------------------------------------------------

THIS DEED is made on 31 January 2018

BETWEEN:

 

(1) MEREDITH CORPORATION, an Iowa corporation (the “Guarantor”);

 

(2) TIME INC. (UK) LTD (registered number 00053626) (the “Sponsor”);

 

(3) IPC MEDIA PENSION TRUSTEE LIMITED (registered number 03469531) (the
“Trustee”) acting in its capacity as the sole trustee of the IPC Media Pension
Scheme (the “Scheme”); and

 

(4) TIME INC., a Delaware corporation, being a party for the purposes of Clause
14(b) of this Deed only.

The parties agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

  (a) In this Deed the following expressions have the following meanings:

 

  “Acceleration Escrow Payment Event” means

 

  (a) any Financial Indebtedness of the Guarantor or its Wholly-owned
Subsidiaries (other than Excluded Subsidiaries) is not paid within any
originally applicable grace period (or, if no grace period applies, within 5
Business Days after its original scheduled date, as such date may be extended at
any time when no actual or potential event of default, however described, under
the relevant documentation is continuing);

 

  (b) any Financial Indebtedness of the Guarantor or its Wholly-owned
Subsidiaries (other than Excluded Subsidiaries) is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described) and any applicable grace periods which apply
before that Financial Indebtedness can be declared to be due or otherwise become
due and payable have expired,

 

  other than, in either case, if

 

  (i) the failure or default has been waived by or on behalf of the relevant
lender(s); and/or

 

  (ii) the aggregate amount which has not been paid and/or which has become
prematurely due and payable is less than U.S.$50,000,000 (or its equivalent in
any other currency or currencies).

 

2018 Deed of Guarantee    1



--------------------------------------------------------------------------------

“Acceleration Escrow Release Event” in relation to an Acceleration Escrow
Payment Event means that either all the Financial Indebtedness in relation to
which the Acceleration Escrow Payment Event occurred is either repaid or
discharged within 6 months of the date on which the Acceleration Escrow Payment
Event occurs or (in the case of an Acceleration Escrow Payment Event of the type
described in paragraph (b) of the definition of that term) the Acceleration
Escrow Payment Event is reversed (by the relevant declaration being withdrawn)
within 6 months of the date on which the Acceleration Escrow Payment Event
occurs.

“Actuarial Valuation” means an actuarial valuation of the Scheme carried out in
accordance with Part 3 of the Pensions Act 2004

“Agreed Assumptions” means assumptions for an Actuarial Valuation as set in
accordance with the principles set out in Schedule 1, with the fixed addition to
the discount rate referred to therein being 50 basis points until 2023 (or if
earlier the date on which there is no Funding Deficit on this basis) and
thereafter progressing to zero in 2030 as set out in Schedule 1.

“Agreed Escrow Rating” means at least one of the following long term unsecured
senior debt credit ratings—at least A3 from Moody’s, at least A- from Standard &
Poor’s or at least A- from Fitch.

“Agreed Investment Strategy” means the investment strategy set out in Schedule
2, as amended between the parties from time to time in their sole discretion.

“ALS” means the Willis Towers Watson software known as “Asset Liability Suite”,
which is a web based system performing daily valuations of assets and
liabilities to track the funding position of pension schemes, which is to be
set-up and configured for use under this Deed.

“ALS Failure” means no amount is showing on ALS as the relevant deficit as at a
relevant date.

“Alternative Tracker” has the meaning given to it in Clause 15(f).

“Business Day” means a day (other than a Saturday or a Sunday) on which banks in
London and New York are open for general business.

“Change of Control” means the occurrence of any of the following:

 

  (a) the sale, lease or transfer (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Guarantor to any person other than the
Guarantor or its Wholly-owned Subsidiaries;

 

2018 Deed of Guarantee    2



--------------------------------------------------------------------------------

  (b) the Guarantor becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the holding or acquisition, in a single transaction or in a related
series of transactions, by any person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act), of Control of the Guarantor; or

 

  (c) the adoption of a plan of liquidation and dissolution of the Guarantor.

“Configuration Document” means the document contained at Schedule 3.

“Control” of an entity means “beneficial ownership” (within the meaning of Rule
13d-3 under the Exchange Act, except that in calculating the beneficial
ownership of any particular person or “group”, such person or “group” will not
be deemed to have beneficial ownership of any securities that such person or
“group” has the right to acquire or vote only upon the happening of any future
event or contingency, including the passage of time, that has not yet occurred)
of 50% or more of the total voting power of the Voting Stock of the entity
(determined on a fully diluted basis but without giving effect to contingent
voting rights that have not yet vested)

“Credit Rating Condition” means the holding by the Guarantor (or following a
Permitted Change of Control, the Relevant Surviving Entity) of either of the
following:

 

  (a) a long term unsecured senior debt credit rating of higher than Caa1 from
Moody’s (or, if it ceases to have a rating of its long term unsecured senior
debt from Moody’s, a corporate rating of higher than B2 from Moody’s); or

 

  (b) a long term unsecured senior debt credit rating higher than CCC+ from
Standard & Poor’s (or, if it ceases to have a rating of its long term unsecured
senior debt from Standard & Poor’s, a corporate rating of higher than B from
Standard & Poor’s).

“Credit Rating Downgrade Event” means the holding by the Guarantor (or following
a Permitted Change of Control, the Relevant Surviving Entity) of either of the
following:

 

  (a) a long term unsecured senior debt credit rating below Caa1 from Moody’s
(or, if it ceases to have a rating of its long term unsecured senior debt from
Moody’s, a corporate rating below B2 from Moody’s); or

 

2018 Deed of Guarantee    3



--------------------------------------------------------------------------------

  (b) a long term unsecured senior debt credit rating below CCC+ from Standard &
Poor’s (or, if it ceases to have a rating of its long term unsecured senior debt
from Standard & Poor’s, a corporate rating below B from Standard & Poor’s).

“Credit Rating Escrow Payment Event” means the Guarantor ceasing to satisfy the
Credit Rating Condition.

“Credit Rating Escrow Release Event” in relation to a Credit Rating Escrow
Payment Event means the granting or upgrading of a credit or corporate rating
following the Credit Rating Escrow Payment Event such that the Guarantor again
satisfies the Credit Rating Condition.

“Escrow Account” means a cash deposit account established for the purposes of
this Deed:

 

  (a) in the name of an independent escrow agent with the Agreed Escrow Rating
and otherwise acceptable to the Trustee, acting reasonably. The approval of the
Guarantor to the Trustee’s choice of escrow agent is not required, given the
circumstances in which the Trustee may be establishing the Escrow Account, but
the Trustee shall consider in good faith any representations made by the
Guarantor as to the identity of the escrow agent;

 

  (b) held in London and subject to English law with a financial institution
with the Agreed Escrow Rating;

 

  (c) with the possibility of the deposited cash being invested from time to
time in securities, but only on terms and subject to investment criteria agreed
by the Trustee in its discretion;

 

  (d) subject to an English law governed escrow agreement pursuant to which:

 

  (i) the escrow agent declares that it holds the Escrow Account, and the cash
and securities from time to time deposited in it, on trust for the Trustee and
the Guarantor, to be applied in accordance with the terms of this Deed (but on
the basis that the escrow agent will be required, but only be required, to act
on instructions as per paragraph (ii));

 

  (ii) the escrow agent will agree to make payments upon joint instructions from
the Guarantor and the Trustee or upon an instruction from the Guarantor or the
Trustee accompanied by a court declaration or order confirming that such payment
from the Escrow Account is in accordance with the terms of this Deed.

 

2018 Deed of Guarantee    4



--------------------------------------------------------------------------------

“Escrow Event” means an Event of Default, a Credit Rating Escrow Payment Event,
an Acceleration Escrow Payment Event or a Change of Control (other than a
Permitted Change of Control).

“Estimated Funding Position” means the estimated Funding Position as shown at
any relevant date on the ALS, subject to Clause 15 (c).

“Estimated Insurance Buy-Out Deficit” means the estimated Insurance Buy-Out
Deficit as shown at any relevant date on the ALS, subject to Clause 15 (c).

“Estimated Relevant Funding Position” means as at any given date the Estimated
Funding Position or the Estimated Insurance Buy-Out Deficit figure as at that
date as shown on the ALS.

“Event of Default” means (a) the occurrence of an Insolvency Event in relation
to the Guarantor or the Sponsor or (b) a failure to make payment into the Escrow
Account within 5 business days of an Acceleration Escrow Payment Event.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Excluded Subsidiary” means any Subsidiary of the Guarantor financed
substantially using Limited Recourse Financing.

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

  (d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with U.S. GAAP, be treated as a finance or
capital lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis or discounted on a non-recourse basis in
connection with collections activities in the ordinary course of business);

 

  (f) any amount raised under any other transaction (including any forward sale
and purchase, sale and sale back or sale and lease back agreement) having the
commercial effect of a borrowing;

 

2018 Deed of Guarantee    5



--------------------------------------------------------------------------------

  (g) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value
(calculated on a net basis insofar as the Guarantor has offset rights) shall be
taken into account);

 

  (h) any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or a financial institution; or

 

  (i) the amount of any liability in respect of any guarantee or indemnity for
any of the items referred to in paragraphs (a) to (h) above.

“Financial Information” means the information described in Schedule 4.

“Funding Deficit” means a Funding Position in which the Scheme’s liabilities
exceed its assets, in each case calculated on the basis set out in the
definition of Funding Position.

“Funding Position” means the amount (if any) at any relevant date by which the
liabilities of the Scheme calculated on the basis of the Agreed Assumptions
exceeds the assets of the Scheme (and for the avoidance of doubt, for this
purpose, the value of any rights arising under this Deed (including the value of
any monies held in the Escrow Account) shall be treated as zero, except that any
amounts already due and payable pursuant to this Deed by the Guarantor to the
Scheme shall be treated for the purpose of the calculation as having been paid,
but without prejudice to the Guarantor’s continuing obligation to make the
payment), or vice versa.

“Gilts Flat Confirmation Date” means the earlier of (a) the date on which both
(i) the Scheme is invested in a manner consistent with the investment approach
described in the Agreed Investment Strategy as the ‘Gilts +0.5% pa’ strategy and
(ii) an Actuarial Valuation shows that there is no Funding Deficit (assuming for
this purpose that the Agreed Assumptions add no basis points to the gilts
discount rate) and (b) the date on which both (i) the Scheme is invested in a
manner consistent with the investment approach described in the Agreed
Investment Strategy as the ‘Gilts +0.5% pa’ strategy and (ii) the ALS has shown
for the preceding ten consecutive days that the Estimated Funding Position is
that the Scheme’s assets are at least 105% of its liabilities.

“Gilts Flat Pro Rata Amount” means, for each month subsequent to the month in
which the eighth anniversary of the Sale Completion occurs, an amount equal to
(i) the absolute value of the Funding Deficit (if any) prevailing as at the most
recent anniversary of Sale Completion divided by (ii) the number of months then
remaining until the 15th anniversary of Sale Completion.

 

2018 Deed of Guarantee    6



--------------------------------------------------------------------------------

“Gilts Plus 50 Confirmation Date” means the earlier of (a) the date on which
both (i) the Scheme is invested in a manner consistent with the investment
approach described in the Agreed Investment Strategy as the ‘Gilts +1.0% pa’
strategy and (ii) an Actuarial Valuation shows that there is no Funding Deficit
(assuming for this purpose that the Agreed Assumptions add 50 basis points to
the gilts discount rate) and (b) the date on which both (i) the Scheme is
invested in a manner consistent with the investment approach described in the
Agreed Investment Strategy as the ‘Gilts +1.0% pa’ strategy and (ii) the ALS has
shown for the preceding ten consecutive days that the Estimated Funding Position
is that the Scheme’s assets are at least 105% of its liabilities.

“Guaranteed Liabilities” means all obligations and liabilities (whether actual
or contingent and whether owed jointly or severally and in any capacity
whatsoever) of the Sponsor or any IMPS Employer to the Scheme or the Trustee
that fall due for payment on or after the date on which this Deed comes into
effect under Clause 14(a).

“Heads of Terms Agreement” means the Heads of Terms Agreement dated 25 November
2017 between the Guarantor, the Sponsor, the Trustee, Time Inc., and
International Publishing Corporation Limited, the Principal Employer of the
Scheme.

“IMPS Employers” means all companies or persons (other than the Sponsor) which
are or may from time to time become employers in relation to the Scheme.

“Insolvency Event” means any of the following in respect of an entity:

 

  (a) any person (other than such entity) presents a petition or files documents
with a court for such entity’s winding-up, administration or dissolution or
reorganisation except to the extent that such petition or filing is being
contested in good faith and with due diligence and is discharged or struck out
within 45 days;

 

  (b) a meeting of its shareholders, directors or other officers is convened for
the purpose of considering any resolution to petition or to file documents with
a court or any registrar for its winding-up, administration or dissolution and
such resolution is passed;

 

  (c) such entity presents a petition or files documents with a court for its
winding-up, administration or dissolution or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) or commences negotiations with
its creditors (or some of them) with a view to a moratorium, composition,
assignment or similar arrangement;

 

  (d) an order for its winding-up, administration or dissolution is made;

 

2018 Deed of Guarantee    7



--------------------------------------------------------------------------------

  (e) any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, receiver and manager, judicial
manager, administrator or similar officer is appointed in respect of it or any
material part of its assets;

 

  (f) its directors, shareholders or other officers request the appointment of,
or give notice to appoint, a liquidator, trustee in bankruptcy, judicial
custodian, judicial manager, receiver and manager, compulsory manager, receiver,
administrative receiver, receiver and manager, administrator or similar officer
in respect of it or any material part of its assets; or

 

  (g) any other analogous step or procedure is taken in any jurisdiction.

“Insurance Buy-Out Basis” means an actuarial assessment by the Scheme Actuary of
the Scheme’s liabilities on the assumption that the Scheme’s liabilities in
respect of pensions and other benefits will be discharged by the purchase of
annuities (of the kind described in section 74(3)(c) of the Pensions Act 1995)
which the Scheme would be likely to purchase (taking account not only of price
but also the reputation, financial strength, and service levels of the insurer)
in the event that it was actually winding-up on the relevant date and then
promptly securing benefits, the cost of such annuities to be estimated on terms
which the Scheme Actuary considers consistent with those in the available market
(or, where the Scheme Actuary considers that it is not practicable to make such
an estimate, in such manner as the Scheme Actuary considers appropriate in the
circumstances), without allowing for any further margins of prudence and
including an allowance for fees and expenses associated with the purchase of
such annuities and the winding-up of the Scheme subject to Clauses 3(d) to
(f) inclusive.

“Insurance Buy-Out Deficit” means, subject to Clauses 3(d) to (f), the amount
(if any) at any relevant date by which the liabilities of the Scheme calculated
on the Insurance Buy-Out Basis exceeds the assets of the Scheme (and for the
avoidance of doubt, for this purpose, the value of any rights arising under this
Deed (including the value of any monies held in the Escrow Account) shall be
treated as zero, except that any amounts already due and payable pursuant to
this Deed by the Guarantor to the Scheme shall be treated for the purpose of the
calculation as having been paid, but without prejudice to the Guarantor’s
continuing obligation to make the payment). The Scheme Actuary shall issue a
certificate of the amount of the Insurance Buy-Out Deficit (being the amount as
determined by the Scheme Actuary

 

2018 Deed of Guarantee    8



--------------------------------------------------------------------------------

10 Business Days after the Scheme Actuary has provided the calculation of the
Insurance Buy-Out Deficit and information required by Clause 3(c) to the
Guarantor and the Trustee or otherwise determined in accordance with Clauses
3(d) to (f)).

“Limited Recourse Financing” means any financing made available to a Subsidiary
either:

 

  (a) for the acquisition, construction, development and/or operation of any
assets, on terms such that from completion (as that term, or any similar term,
is defined in the agreements governing that financing) of the acquisition or
construction the person(s) providing the financing agree to look primarily to
the assets financed, the share capital (or equivalent) of the relevant
Subsidiary which holds those assets, the revenues or other resources to be
generated by the use, exploitation, operation or disposal of, or insurance
proceeds resulting from the loss or damage to those assets, and/or any
contractual payments in relation to the acquisition, construction, development
and/or operation of those assets (including any warranty claims, damages or
termination payments) as the primary sources of repayment of and debt service
for the moneys advanced;

 

  (b) for the supply, delivery, storage, sale or purchase of any commodity on
terms such that the persons providing the financing agree to look primarily to
the commodity financed, the share capital (or equivalent) of the Subsidiary that
owns or controls the commodity and/or the contractual revenues or other market
revenues to be generated by the storage, disposal or delivery of, or insurance
proceeds resulting from the loss of or damage to those commodities and/or any
contractual payments in relation to the supply, delivery, storage, sale or
purchase of that commodity (including any warranty claim, damages and/or
termination payments) as the primary source of repayment of and debt service for
the moneys advanced; or

 

  (c) to refinance any previously existing Limited Recourse Financing, provided
that that refinancing is otherwise on terms satisfying the requirements of
paragraph (a) or (b) above.

“Manifest Error” means there are one or more manifest errors in ALS such that
the amount stated to be the Estimated Relevant Funding Position as at a given
date cannot be an accurate calculation of the Relevant Deficit as at the
relevant date calculated using methodology and assumptions consistent with those
described in the Configuration Document.

“Merger Date” means 31 January 2018, being the date on which the Guarantor’s
merger with Time Inc. becomes effective.

 

2018 Deed of Guarantee    9



--------------------------------------------------------------------------------

“Permitted Change of Control” means a Change of Control in respect of which
there is a Relevant Surviving Entity and either:

 

  (a) no person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act) has Control of the Relevant Surviving Entity, the Credit
Rating Condition is met following the Change of Control and the credit rating or
corporate rating by virtue of which it is met has been confirmed; or

 

  (b) a person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) (the “New Owner”) has Control of the Relevant Surviving Entity,
the Credit Rating Condition is met following the Change of Control, the credit
rating or corporate rating by virtue of which it is met has been confirmed and
the Trustee, acting reasonably on the basis of a statement of the relevant
rating agency or the opinion of a financial adviser acceptable to the Trustee,
is satisfied that the Credit Rating Condition would be met even were any actual
or implicit guarantee or other credit support provided to the Sponsor by or on
behalf of the New Owner or any of its Affiliates to be disregarded,

 

  and for this purpose a credit rating or corporate rating has been “confirmed”
if:

 

  (i) the relevant rating agency has confirmed in writing to the Trustee, in
terms acceptable to the Trustee, that the relevant rating will not be affected
by the Change of Control;

 

  (ii) the relevant rating agency has confirmed or updated the relevant rating
after and in full knowledge of the Change of Control; or

 

  (iii) the Trustee receives an opinion from a financial adviser acceptable to
it that the Change of Control should not affect the relevant rating.

“Relevant Deficit” means the Funding Deficit or, as the case may be, Insurance
Buy-Out Deficit.

“Relevant Surviving Entity” in relation to a Change of Control means either:

 

  (a) if the Guarantor is the or a surviving entity and retains all of its
assets and liabilities (including its obligations and liabilities under this
Deed), the Guarantor; or

 

2018 Deed of Guarantee    10



--------------------------------------------------------------------------------

  (b) if the Trustee, acting reasonably on the basis of such legal opinions and
other advice and information as it may require, is satisfied that another
company or other entity acceptable to the Trustee:

 

  (i) is the surviving entity; and

 

  (ii) by operation of law as a result of the Change of Control and without any
additional documents being required has become a party to this Deed in place of
the Guarantor and succeeded in a manner recognised by English law to all of the
assets and liabilities of the Guarantor (including its obligations and
liabilities under this Deed) without affecting the continued operation of the
Escrow Account in accordance with the terms of this Deed,

that other entity.

“Replacement Estimated Relevant Funding Position” means:

 

  (a) in respect of an Estimated Relevant Funding Position challenged due to
alleged Manifest Error, the most recent (determined by reference to their “as
at” dates) Estimated Relevant Funding Position, prior to the Estimated Relevant
Funding Position, in respect of which there is not a Manifest Error; provided
that if there exists no such alternative Estimated Relevant Funding Position
with an as at date less than 30 days prior to the date in question, then the
Replacement Estimated Relevant Funding Position shall mean the Relevant Deficit
calculated by the Scheme Actuary as at the date of the Estimated Relevant
Funding Position using the methods and assumptions set out in the Configuration
Document; and

 

  (b) in respect of an Estimated Relevant Funding Position challenged due to an
ALS Failure, the Relevant Deficit calculated by the Scheme Actuary as at the
date of the Estimated Relevant Funding Position using the methods and
assumptions set out in the Configuration Document.

“Reservations” means:

 

  (a) the principle that equitable remedies are remedies which may be granted or
refused at the discretion of the court and damages may be regarded as an
adequate remedy;

 

  (b) the limitation on enforcement as a result of laws relating to bankruptcy,
insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws affecting the rights of creditors generally;

 

  (c) the statutory time-barring of claims;

 

  (d) defences of set off or counterclaim;

 

  (e) rules against penalties and similar principles;

 

2018 Deed of Guarantee    11



--------------------------------------------------------------------------------

  (f) the possibility that an undertaking to assume liability for, or indemnify
a person against, non-payment of stamp duty may be void;

 

  (g) the fact that a court may refuse to give effect to a purported contractual
obligation to pay costs imposed upon another person in respect of costs of an
unsuccessful litigation brought against that person or may not award by way of
costs all of the expenditure incurred by a successful litigant in proceedings
brought before that court or that a court may stay proceedings if concurrent
proceedings based on the same grounds and between the same parties have
previously been brought before another court;

 

  (h) any matters which are set out as qualifications or reservations as to
matters of law or general application in any legal opinions supplied to the
Scheme in respect of this Deed; and

 

  (i) steps for perfection not required by the terms of this Deed to be taken.

“Sale Completion” means 25 November 2015.

“Schedule of Contributions” means the schedule of contributions in place in
respect of the Scheme pursuant to Part 3 of the Pensions Act 2004 from time to
time.

“Scheme Actuary” means the actuary appointed to the Scheme from time to time
under section 47 of the Pensions Act 1995.

“Statement of Investment Principles” means the statement of investment
principles adopted in relation to the Scheme from time to time in accordance
with section 35 of the Pensions Act 1995.

“Subsidiary” means a subsidiary within the meaning of section 1159 of the
Companies Act 2006.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest payable in connection
with any failure to pay or any delay in paying any of the same).

“Tax Credit” means a credit against, relief from, or remission or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under this Deed.

“Tax Payment” means a payment made by the Guarantor to the Trustee in any way
relating to a Tax Deduction or under any indemnity given by the Guarantor in
respect of Tax under this Deed.

 

2018 Deed of Guarantee    12



--------------------------------------------------------------------------------

“Termination Date” means the date on which this Deed terminates in accordance
with Clause 14.

“Trust Deed and Rules” means the Rules of the Scheme as amended from time to
time.

“Voting Stock” in relation to an entity means share capital (for the avoidance
of doubt, including in the case of the Guarantor corporate stock) carrying with
it an entitlement to vote in the election of the board of directors of the
entity.

“Wholly-owned Subsidiary” means a Subsidiary of a person which has no other
shareholders except that person and that person’s wholly-owned Subsidiaries or
other persons acting on behalf of, or as nominee for, that person or its
wholly-owned Subsidiaries (save by reason of directors holding qualifying shares
which they are required by law to hold).

 

(b) Construction

 

  (i) In this Deed, unless the contrary intention appears, a reference to:

 

  (A) “assets” includes present and future properties, revenues and rights of
every description and includes uncalled capital;

 

  (B) an “authorisation” includes an authorisation, consent, approval,
resolution, licence, exemption, filing, registration or notarisation;

 

  (C) a “person” includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 

  (D) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but, if not having the
force of law, being of a type with which persons to which it applies are
accustomed to comply) or any governmental, inter-governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation; and

 

  (E) a party or any other person includes its successors in title, permitted
assigns and permitted transferees and this Deed shall be binding on and
enforceable by the successors in office of the Trustee as trustees of the
Scheme.

 

  (ii) Unless the contrary intention appears, a reference to a month or months
is a reference to a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month or the calendar
month in which it is to end, except that:

 

  (A) if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);

 

2018 Deed of Guarantee    13



--------------------------------------------------------------------------------

  (B) if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and

 

  (C) notwithstanding paragraph (A) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate.

 

  (iii) Headings in this Deed do not affect its interpretation.

 

  (iv) It is intended by the parties that this document takes effect as a deed
notwithstanding the fact that a party may only execute this document under hand.

 

2. REPRESENTATIONS

 

  (a) Each of the Guarantor and the Sponsor represents and warrants to the
Trustee that:

 

  (i) it is duly incorporated and is a validly existing company under the laws
of its place of incorporation and has power to carry on its business as now
being conducted;

 

  (ii) it has full power and authority to execute, deliver and perform its
obligations under this Deed and no limitation on the powers of the Guarantor or
the Sponsor will be exceeded as a result of entering into this Deed;

 

  (iii) subject to the Reservations, the obligations expressed to be assumed by
the Guarantor in this Deed constitute legal, valid and binding obligations of
the Guarantor enforceable in accordance with their terms;

 

  (iv) all governmental and other approvals and authorisations required in
relation to the making, performance, validity and enforceability of this Deed
and the transactions contemplated by it have been obtained and are in full force
and effect;

 

  (v) the Guarantor is the parent company of the Sponsor and it owns either
directly or indirectly, all (or substantially all) of the issued and outstanding
equity share capital of the Sponsor; and

 

  (vi) the entry into and performance by it of, and the transactions
contemplated by this Deed do not and will not conflict with any law or
regulation applicable to it or its constitutional documents or any agreement or
instrument binding upon it or any of its assets which would have a material
adverse effect on its ability to perform its obligations under this Deed.

 

2018 Deed of Guarantee    14



--------------------------------------------------------------------------------

  (b) The Trustee represents and warrants to the Guarantor and the Sponsor that:

 

  (i) it has full power and authority to execute, deliver and perform its
obligations under this Deed and no limitation its powers will be exceeded as a
result of entering into this Deed; and

 

  (ii) subject to the Reservations, the obligations expressed to be assumed by
it in this Deed constitute its legal, valid and binding obligations enforceable
in accordance with their terms.

 

3. ACTUARIAL VALUATIONS AND INSURANCE BUY-OUT BASIS DISPUTE RESOLUTION

 

  (a) The Guarantor and the Sponsor each consent, and the Guarantor shall
procure that the relevant IMPS Employer(s) shall consent, in relation to the
Actuarial Valuation as at 5 April 2018 and each subsequent Actuarial Valuation,
to using the Agreed Assumptions.

 

  (b) The Trustee confirms that it does not envisage calling an Actuarial
Valuation with an effective date prior to 5 April 2018 unless there is a
material unmitigated detrimental change to the covenant as a whole (including
the position of the Guarantor and the Sponsor in aggregate), taking into account
the commitments set out in this Deed. For the avoidance of doubt, the merger of
the Guarantor with Time Inc. shall not be treated as a material unmitigated
detrimental change to the covenant (it being understood that, without
limitation, a material failure of the Sponsor or the Guarantor to abide by the
terms of this Deed and/or a subsequent reduction in value or poor performance of
any asset or business acquired with the proceeds has the potential to constitute
or contribute to a material unmitigated detrimental change to the covenant).

 

  (c) Where this Deed requires the Scheme Actuary to calculate an Insurance
Buy-Out Deficit using the Insurance Buy-Out Basis, the Scheme Actuary shall
supply to the Guarantor and the Sponsor such calculation and such information as
to data, methods and assumptions as an actuary advising the Sponsor or Guarantor
(the “Funder’s Actuary”) would reasonably request to be able to test both
whether the proposed Insurance Buy-Out Basis meets the requirements to be on the
Insurance Buy-Out Basis and whether the calculation of the Insurance Buy-Out
Deficit is correct.

 

  (d) Where the Funder’s Actuary concludes in good faith that the basis proposed
as the Insurance Buy-Out Basis does not meet the requirements to be on the
Insurance Buy-Out Basis or an amount calculated as the Insurance Buy-Out Deficit
contains an arithmetical error then the Sponsor or Guarantor may by written
notice to the Trustee within 10 Business Days of the relevant notice from the
Scheme Actuary or, as the case may be, Trustee notify the Trustee that the
matter is disputed and where such notice is validly served, Clauses 3(e) and
(f) shall apply and the matter shall be a “Dispute”.

 

2018 Deed of Guarantee    15



--------------------------------------------------------------------------------

  (e) The parties shall use all reasonable endeavours to reach agreement
regarding any such Dispute within 20 Business Days of the commencement of
discussions between the Parties regarding the substance of such Dispute, then,
subject to Clause 3(f), either party may refer the matter to be determined by an
independent actuary (the “Expert”) and shall instruct such Expert to provide
their expert opinion on the subject matter of the Dispute.

 

  (f) The Expert shall be nominated either jointly by the Sponsor or the
Guarantor (as applicable) and the Trustee, or failing agreement between them
within 10 Business Days of the first nomination proposal, on the application of
either of them to the President for the time being of the Institute and Faculty
of Actuaries. In the event that the subject matter of the Dispute is such that
an actuary will not accept the appointment on the grounds that the matter is
outside of his expertise, the parties shall, acting reasonably and in good
faith, agree an alternative category of professional for the purposes of this
Clause 3(f). The Expert will act as expert and not as an arbitrator.

 

4. INVESTMENT STRATEGY

The parties agree, and the Guarantor shall procure that the relevant IMPS
Employer(s) shall agree, that the Trustee shall implement the Agreed Investment
Strategy, and shall update and adopt a Statement of Investment Principles
consistent with the Agreed Investment Strategy.

 

5. LIABILITY AND RISK MANAGEMENT EXERCISES

 

  (a) The parties have identified certain liability management exercises, which
they will implement on a basis to be agreed acting reasonably, provided that
such exercises will be carried out on a basis which is within the reasonable
range adopted for such exercises in UK pensions practice. Any costs and expenses
reasonably incurred by the Trustee in relation to such liability management
exercises will be met by the Sponsor, and for the avoidance of doubt shall form
part of the Guaranteed Liabilities.

 

  (b) The Sponsor, the Guarantor and the Trustee may from time to time discuss
possible opportunities for the Trustee to enter into contracts to secure (within
or outside of the Scheme) some or all of the liabilities of the Scheme. To
facilitate such discussions, the Sponsor and/or the Guarantor may from time to
time request data from the Trustee in relation to the benefits provided by the
Scheme. The Trustee will provide such data to the Sponsor and/or Guarantor
provided that each of the Sponsor and/or Guarantor and any other person to whom
the data may be passed by the Sponsor and/or Guarantor (each a “Data Recipient”)
(a) enters into such undertaking and/or agreement as is reasonably required by
the Trustee to ensure the transfer of data does not result in a breach by the
Trustee of the Data Protection Act 1988 or other applicable legal or regulatory
requirements, and (b) provides the Trustee with an indemnity against all costs,
expenses, losses or fines in the event of a breach by the Data Recipient of such
undertaking and/or agreement.

 

2018 Deed of Guarantee    16



--------------------------------------------------------------------------------

6. CONTRIBUTIONS

 

  (a) The parties acknowledge and agree, that the Schedule of Contributions
provides for monthly contributions to be paid by the Sponsor to the Scheme of
£917,000 in relation to each month until (but excluding) the month in which the
sixth anniversary of the Sale Completion falls. Such contributions are payable
to the Scheme no later than the 19th of the month to which they relate.

 

  (b) In the event that at the sixth anniversary of the Sale Completion the ALS
shows a Funding Deficit, the Sponsor will within 30 days of such anniversary
make a contribution to the Scheme equal to half of that Funding Deficit.

 

  (c) In the event that at the seventh anniversary of the Sale Completion the
ALS shows a Funding Deficit, the Sponsor will within 30 days of such anniversary
make a contribution to the Scheme equal to half of that Funding Deficit.

 

  (d) In the event that at the eighth anniversary of the Sale Completion the ALS
shows a Funding Deficit, the Sponsor will within 30 days of such anniversary
make a contribution to the Scheme equal to that Funding Deficit.

 

  (e) Contributions shall cease to be payable under Clauses 6(a) to (d) above
from the Gilts Plus 50 Confirmation Date, save that any contributions already
due and payable shall continue to be due and payable.

 

  (f) The parties agree, and the Guarantor shall procure that the relevant IMPS
Employer(s) shall agree, that a Schedule of Contributions will be adopted which
will provide for monthly contributions to be paid by the Sponsor to the Scheme
of the estimated Gilts Flat Pro Rata Amount (and for adjustments as the Gilts
Flat Pro Rata Amount may change from time to time) in relation to each month
from (and including) the month immediately succeeding the month in which the
eighth anniversary of the Sale Completion falls until the earlier of (1) the
month before the month in which the fifteenth anniversary of the Sale Completion
falls and (2) the Gilts Flat Confirmation Date. Such contributions will be
payable to the Scheme no later than the 19th of the month following the month to
which they relate.

 

  (g) In the event that the first Actuarial Valuation using the Agreed
Assumptions with an effective date which falls on or after the 15th anniversary
of the Sale Completion shows a Funding Deficit the Sponsor will within 30 days
of the signing of that Actuarial Valuation make a contribution to the Scheme
equal to the Funding Deficit.

 

  (h) In the event that a payment is made under Clause 7, no further
contributions (apart from any which were overdue for payment at the time of, but
assumed paid for the purposes of, any calculation of the Funding Deficit) will
be payable under this Clause 6.

 

2018 Deed of Guarantee    17



--------------------------------------------------------------------------------

7. ESCROW ACCOUNT – ESTABLISHMENT AND GENERAL PROVISIONS

 

  (a) The Guarantor may establish the Escrow Account at any time, if not already
established.

 

  (b) The Guarantor shall establish the Escrow Account, if not already
established, on or before the earlier of:

 

  (i) the date on which a payment into the Escrow Account is first required
pursuant to Clause 8.1 following a Credit Rating Escrow Payment Event; and

 

  (ii) the day prior to any Change of Control necessitating a payment into the
Escrow Account pursuant to Clause 8.1.

 

  (c) The Trustee may establish the Escrow Account, if not already established,
at any time:

 

  (i) the Guarantor has failed, or in the opinion of the Trustee, acting
reasonably, appears likely to fail to establish the Escrow Account at a time it
is required to do so pursuant to Clause 7(b); or

 

  (ii) when it has reason to anticipate the occurrence of an Event of Default or
an Acceleration Escrow Payment Event.

 

  (d) The Trustee shall establish the Escrow Account, if not already
established, as soon as reasonably practicable following the occurrence of an
Event of Default or an Acceleration Escrow Payment Event.

 

  (e) If the Guarantor or the Trustee is proposing to establish the Escrow
Account in accordance with this Clause 7, it shall notify the Trustee or the
Guarantor, as applicable, accordingly giving details of the proposed escrow
agent and financial institution and a copy of the proposed escrow agreement. The
Trustee or the Guarantor, as applicable, shall promptly give the party
establishing the Escrow Account such assistance as it may reasonably require in
connection with its establishment. The party establishing the Escrow Account
shall notify the Trustee of the Guarantor, as applicable, promptly after it has
been established.

 

  (f) Once the Escrow Account has been established, it shall be maintained
unless and until:

 

  (i) the Guarantor and the Trustee agree to its discontinuance;

 

  (ii) the escrow agent or the financial institution terminates the Escrow
Account;

 

  (iii) the financial institution ceases to have an Agreed Escrow Rating or
becomes subject to an Insolvency Event; or

 

  (iv)

the escrow agent ceases to have an Agreed Escrow Rating, commits a material
breach of the escrow agreement or becomes subject to an Insolvency Event,

 

2018 Deed of Guarantee    18



--------------------------------------------------------------------------------

  in which case unless the Guarantor and the Trustee agree otherwise an
alternative Escrow Account shall be established on a basis agreed between the
Guarantor and the Trustee or (failing such agreement within 10 Business Days of
either of those parties seeking the agreement of the other) by the Trustee, with
any monies in the existing Escrow Account being promptly transferred into the
alternative Escrow Account once established.

 

  (g) The costs of the establishment and maintenance of the Escrow Account shall
be borne by the Guarantor.

 

  (h) In relation to any payment to be made out of the Escrow Account in
accordance with the terms of this Deed, each of the Guarantor and the Trustee
undertakes to the other promptly upon the other’s request to join in giving
appropriate instructions to the escrow agent for that payment to be made.

 

8. PAYMENTS INTO THE ESCROW ACCOUNT

 

  (a) Subject to (b)(ii) and (iv), the Guarantor shall in connection with the
occurrence of any Escrow Event pay into the Escrow Account on or before the date
specified in (b) an amount equal to:

 

  (i) the Estimated Insurance Buy-Out Deficit; less

 

  (ii) the balance, if any, standing to the credit of the Escrow Account,

in each case as at the Relevant Time.

 

  (b) In respect of:

 

  (i) an Event of Default, the “Relevant Time” shall be the date of the Event of
Default and the payment pursuant to Clause 8(a) shall be payable on that date;

a Credit Rating Escrow Payment Event, the “Relevant Time” shall be the date on
which the Credit Rating Escrow Payment Event first occurs and the payment
pursuant to Clause 8 (a) shall be payable 60 Business Days after that date,
provided that if a Credit Rating Escrow Release Event occurs within 60 Business
Days of the Credit Rating Escrow Payment Event occurring, no amount shall be
payable into the Escrow Account in connection with that Credit Rating Escrow
Payment Event under Clause 8(a) unless and until the Guarantor ceases again to
meet the Credit Rating Condition within twelve months of the initial Credit
Rating Escrow Payment Event occurring, in which case the Guarantor shall make
the payment under Clause 8(a) (for the avoidance of doubt, with the Relevant
Time remaining the date on which the initial Credit Rating Escrow Payment Event
occurred) within 10 Business Days (or, if later, within 60 Business Days of the
date on which the initial Credit Rating Escrow Payment Event occurred);

 

  (ii) an Acceleration Escrow Payment Event, the “Relevant Time” shall be the
date of the Acceleration Escrow Payment Event and the payment pursuant to Clause
8(a) shall be payable on the date five Business Days after that; and

 

2018 Deed of Guarantee    19



--------------------------------------------------------------------------------

  (iii) a Change of Control, the “Relevant Time” shall be the day prior to the
Change of Control and the payment pursuant to Clause 8(a) shall be payable on
the date of the Change of Control, provided that no amount shall be payable
pursuant to Clause 8(a) in connection with a Permitted Change of Control.

 

  (c) If the Sponsor or Guarantor reasonably believes that the payment directly
into the Scheme of any contributions otherwise due and payable is likely to
result in the Scheme winding up with a surplus within the next 12 months in
circumstances after all benefits are secured in full and all costs and expenses
associated with winding-up met from the Scheme’s assets, they may notify the
Trustee accordingly and, unless the Trustee challenges such notification (in
which event the matter will be referred for arbitration in accordance with the
procedure set out in Clause 14(f)(v)) such contributions will then instead be
paid into the Escrow Account.

 

9. TRUE-UPS

 

  (a) As soon as reasonably practicable following the date on which an Escrow
Event occurs, the Trustee will instruct the Scheme Actuary to calculate the
Insurance Buy-out Deficit as at the Relevant Time.

 

  (b) Clause 10(a) provides for what is to happen upon the Scheme Actuary
issuing its calculation following an Event of Default. In relation to the Scheme
Actuary issuing its calculation following one of the other Escrow Events:

 

  (i) where the Insurance Buy-out Deficit is greater than the Estimated
Insurance Buy-out Deficit as at the Relevant Time, the Guarantor shall within 10
Business Days of the Scheme Actuary issuing its calculation make a payment into
the Escrow Account equal to the difference; and

 

  (ii) where the Insurance Buy-out Deficit is less than the Estimated Insurance
Buy-out Deficit as at the Relevant Time, subject to Clause 9(d) the difference
shall be paid to the Guarantor out of the Escrow Account within 10 Business Days
of the Scheme Actuary issuing its calculation.

 

  (c) For so long as there is a credit balance on the Escrow Account as a result
of a Credit Rating Escrow Payment Event or Change of Control having occurred,
the Trustee will instruct the Scheme Actuary to calculate the Insurance Buy-out
Deficit as at each anniversary of the date on which the relevant (or if
applicable, the first relevant) Escrow Event occurred (or such other date as the
Trustee and the Guarantor may agree to be administratively practicable) of what
would, on that anniversary (or other agreed date), be the Insurance Buy-Out
Deficit. In the event that the credit balance on the Escrow Account is

 

  (d) more than the Insurance Buy-Out Deficit, subject to Clause 9(d) the
balance shall be paid to the Guarantor within 10 Business Days of the Scheme
Actuary issuing its calculation. In the event that the credit balance on the
Escrow Account is less than the Insurance Buy-Out Deficit, the Guarantor shall
make a payment into the Escrow Account equal to the shortfall within 10 Business
Days of the Scheme Actuary issuing its calculation.

 

2018 Deed of Guarantee    20



--------------------------------------------------------------------------------

  (e) No payment shall be made to the Guarantor pursuant to Clause 9(b) or
(c) if at the time the Scheme Actuary issues the relevant calculation it has
been instructed pursuant to Clause 9(b) or (c) to calculate the Insurance
Buy-out Deficit as at a later date than that to which the relevant calculation
relates or an Escrow Event or anniversary has occurred which will result in its
being so instructed.

 

10. PAYMENTS OUT OF THE ESCROW ACCOUNT

 

  (a) Event of Default – payments upon certification of Insurance Buy-Out
Deficit

When the Scheme Actuary issues its certificate of the amount of the Insurance
Buy-Out Deficit as at the Relevant Time in connection with an Event of Default
as referred to in Clause 9 (a):

 

  (i) if the Insurance Buy-out Deficit is greater than the Estimated Insurance
Buy-out Deficit as at the Relevant Time, the Guarantor shall immediately upon
the Scheme Actuary issuing its calculation make a payment into the Escrow
Account equal to the difference;

 

  (ii) immediately upon the Scheme Actuary issuing its calculation, the lesser
of:

 

  (A) the Insurance Buy-Out Deficit as at the Relevant Time reduced by the
amount (if any) paid by the Sponsor to the Trustee in connection with the Event
of Default since that Relevant Time; and

 

  (B) the credit balance on the Escrow Account, taking into account any amount
payable by the Guarantor pursuant to Clause 10(a)(i),

shall be paid from the Escrow Account to the Scheme; and

 

  (iii) the credit balance (if any) on the Escrow Account shall be paid from the
Escrow Account to the Guarantor.

 

  (b) Credit Rating Escrow Payment Event – payments upon Credit Rating Escrow
Release Event

This Clause 10(b) shall apply if and for so long as the Credit Rating Condition
is met again at any time after a payment has been made into the Escrow Account
in connection with a Credit Rating Escrow Payment Event.

 

2018 Deed of Guarantee    21



--------------------------------------------------------------------------------

If and so long as it applies, the amount paid in to the Escrow Account in
connection with the Credit Rating Escrow Payment Event shall be repaid to the
Guarantor from the Escrow Account as to 50% on the date six months after the
Credit Rating Condition has again been met and as to the balance on the date 12
months after the Credit Rating Condition has again been met, subject in each
case to there being a sufficient credit balance on the Escrow Account and
provided that:

 

  (i) no payment shall be made under this Clause 10(b) if at the time it would
otherwise be made an Event of Default or Acceleration Escrow Payment Event has
occurred and is continuing or if a Change of Control (other than a Permitted
Change of Control) has occurred and has not within two months become a Permitted
Change of Control (e.g., by virtue of a credit rating being “confirmed” after
the completion of the Change of Control transaction); and

 

  (ii) if the Credit Rating Condition again ceases to be met before, or within
twelve months after, the balance has been paid to the Guarantor, the Guarantor
shall within 10 Business Days make a payment into the Escrow Account to ensure
that the amount held in the Escrow Account is equal to the Estimated Insurance
Buy-out Deficit at the date on which the Credit Rating Escrow Payment Event
first occurred.

 

  (c) Acceleration Escrow Payment Event – payments upon Acceleration Escrow
Release Event

This Clause 10(c) shall apply if an Acceleration Escrow Release Event occurs
within six months of the date on which an Acceleration Escrow Payment Event
occurs.

If and so long as it applies, the amount paid in to the Escrow Account in
connection with the Acceleration Escrow Payment Event shall be repaid to the
Guarantor from the Escrow Account as to 50% on the date six months after the
Acceleration Escrow Payment Event occurs (the “six month anniversary”) and as to
the balance on the date 12 months after the Acceleration Escrow Payment Event,
subject in each case to there being a sufficient credit balance on the Escrow
Account and provided that:

 

  (i) no payment shall be made under this Clause 10(c) if at the time it would
otherwise be made an Event of Default or Credit Rating Escrow Payment Event has
occurred and is continuing, or if a Change of Control (other than a Permitted
Change of Control) has occurred and has not within two months become a Permitted
Change of Control (e.g., by virtue of a credit rating being “confirmed” after
the completion of the Change of Control transaction); and

 

  (ii) if a Credit Rating Escrow Payment Event occurs after the six month
anniversary but before, or within twelve months after, the balance has been paid
to the Guarantor, the Guarantor shall within 10 Business Days make a payment
into the Escrow Account equal to the total amount returned to it and Clause
10(d) shall then apply.

 

2018 Deed of Guarantee    22



--------------------------------------------------------------------------------

  (d) Acceleration Escrow Payment Event – payments into the Scheme

This Clause 10(d) shall apply if an Acceleration Escrow Release Event does not
occur prior to the six month anniversary or in the circumstances set out in
Clause 10(c)(ii).

If it applies:

 

  (i) the lesser of:

 

  (A) the Insurance Buy-Out Deficit as at the Relevant Time reduced by the
amount (if any) paid by the Sponsor to the Trustee in connection with the
Acceleration Escrow Payment Event since that Relevant Time; and

 

  (B) the credit balance on the Escrow Account, if applicable taking into
account any payment which becomes due from the Guarantor pursuant to Clause
9(b)(i) upon the Scheme Actuary confirming the Insurance Buy-out Deficit as at
the date on which the Acceleration Escrow Payment Event occurred,

shall be paid from the Escrow Account to the Scheme immediately following the
six month anniversary (if an Acceleration Escrow Release Event does not occur by
that date) or immediately following the occurrence of the circumstances set out
in Clause 10(c)(ii) (or in either case if later the date on which the Scheme
Actuary confirms the Insurance Buy-out Deficit as at the date on which the
Acceleration Escrow Payment Event occurred); and

 

  (ii) the credit balance (if any) on the Escrow Account shall then be paid from
the Escrow Account to the Guarantor.

 

  (e) Change of Control Escrow Payment Event – payments upon the Change of
Control becoming a Permitted Change of Control

This Clause 10(e) shall apply if a Change of Control which was not a Permitted
Change of Control at the time of the Change of Control transaction within two
months following the date of the Change of Control becomes a Permitted Change of
Control (e.g., by virtue of a credit rating being “confirmed” after the
completion of the Change of Control transaction).

If and so long as it applies, the amount paid in to the Escrow Account in
connection with the Change of Control shall be repaid to the Guarantor from the
Escrow Account promptly after it is determined that such Change in Control was
or has become a Permitted Change of Control, subject to there being a sufficient
credit balance on the Escrow Account and provided that no payment shall be made
under this Clause 10(e) if at the time it would otherwise be made an Event of
Default, Acceleration Escrow Payment Event or Credit Rating Escrow Payment Event
has occurred and is continuing.

 

2018 Deed of Guarantee    23



--------------------------------------------------------------------------------

11. REPLACEMENT OF GUARANTEE AND ESCROW ACCOUNT ARRANGEMENTS

 

  (a) If at any time:

 

  (i) a Matching Replacement Obligation is provided to the Trustee by an
Acceptable Replacement Entity; and

 

  (ii) the Appropriate Replacement Conditions are satisfied,

then the Trustee shall at the request of the Guarantor:

 

  (iii) release the Guarantor from its obligations under this Deed; and

 

  (iv) if there are monies in the Escrow Account, join with the Guarantor in
instructing the escrow agent to return those monies to the Guarantor or as it
may direct.

 

  (b) In this Clause 11:

“Acceptable Replacement Entity” means a corporate entity (or other entity
acceptable to the Trustee):

 

  (i) which is not a Subsidiary of the Guarantor or a Subsidiary of, or under
the Control of, an entity which, following a Change of Control, alone or
together with a “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) of other entities has Control of the Guarantor;

 

  (ii) which at the date on which the Trustee releases the Guarantor from its
obligations under this Deed pursuant to Clause 11(a) has at least one of the
following:

 

  (A) a confirmed long term unsecured senior debt credit rating of higher than
Caa1 from Moody’s (or, if it does not have a rating of its long term unsecured
senior debt from Moody’s, a confirmed corporate rating of higher than B2 from
Moody’s);

 

  (B) a confirmed long term unsecured senior debt credit rating higher than CCC+
from Standard & Poor’s (or, if it does not have a rating of its long term
unsecured senior debt from Standard & Poor’s, a confirmed corporate rating of
higher than B from Standard & Poor’s); or

 

  (C) a confirmed long term unsecured senior debt credit rating higher than CCC+
from Fitch (or, if it does not have a rating of its long term unsecured senior
debt from Fitch, a confirmed corporate rating of higher than B from Fitch); and

 

2018 Deed of Guarantee    24



--------------------------------------------------------------------------------

  (iii) which would have satisfied the condition in (ii) (ignoring for this
purpose the word “confirmed” in each of (b)(ii)(A), (B) and (C)) at all times
during the 12 months immediately preceding the date on which the Matching
Replacement Obligation is completed,

and for these purposes a credit rating or corporate rating is a “confirmed”
rating if:

 

  (i) the relevant rating agency has confirmed in writing to the Trustee, in
terms acceptable to the Trustee, that the relevant rating will not be affected
by the relevant entity entering into the Replacement Documents and becoming
bound by the obligations on its part in the Replacement Documents and the
release and return referred to in Clause 11(a)(iii) and (iv);

 

  (ii) the relevant rating agency, with knowledge of the actual or impending
release and return referred to in Clause 11(a)(iii) and (iv), has confirmed or
updated the relevant rating after the relevant entity has to the relevant rating
agency’s knowledge entered into the Replacement Documents and become bound by
the obligations on its part in the Replacement Documents; or

 

  (iii) the Trustee receives an opinion from a financial adviser acceptable to
it, and which has knowledge of the actual or impending release and return
referred to in Clause 11(a)(iii) and (iv), that the entry by the relevant entity
into the Replacement Documents and its becoming bound by the obligations should
not affect the relevant rating.

“Appropriate Replacement Conditions” means the provision to the Trustee of each
of the following in form and substance satisfactory to the Trustee, acting
reasonably:

 

  (i) Replacement Documents executed and (subject only to execution by the
Trustee) delivered by each party apart from the Trustee;

 

  (ii) capacity and validity legal opinions satisfactory to the Trustee
confirming that the Replacement Documents constitute legal, valid, binding and
enforceable obligations on the part of the Acceptable Replacement Entity and
containing such other opinions as the Trustee, acting reasonably, may request in
connection with the Replacement Documents and the Acceptable Replacement Entity;

 

  (iii) the confirmation in writing from a rating agency referred to in the
definition of “Acceptable Replacement Entity”; and

 

  (iv) such other agreements, corporate resolutions, search results and other
documentation as the Trustee may reasonably request.

 

2018 Deed of Guarantee    25



--------------------------------------------------------------------------------

“Matching Replacement Obligation” means any of the following:

 

  (i) the assumption by accession or operation of law of the Guarantor’s
obligations under this Deed;

 

  (ii) the entry into of a deed in substantially identical terms to this Deed;
or

 

  (iii) the entry into of a corporate guarantee, surety bond, letter of credit,
bank guarantee or other similar instrument considered by Trustee, acting
reasonably, to provide it with protection in commercial terms substantially
identical to that provided by this Deed, including in particular:

 

  (A) obligations to make payments to the Scheme at the same times and in the
same amounts as provided under this Deed; and

 

  (B) obligations to:

 

  (1) put money into an account satisfying the conditions set out in the
definition of “Escrow Account”;

 

  (2) provide equivalent security; or

 

  (3) make payments into the Scheme,

in the case of (A), (B) and (C) at the same time and in the same amounts as
provided under Clauses 7 to 10 of this Deed.

“Replacement Documents” means the documents entered into in order to effect, and
otherwise in connection with, the Matching Replacement Obligation.

 

12. GUARANTEE

 

  (a) The Guarantor hereby unconditionally and irrevocably:

 

  (i) guarantees to the Trustee punctual payment by the Sponsor and the IMPS
Employers of the Guaranteed Liabilities;

 

  (ii) undertakes to the Trustee that whenever the Sponsor and/or any of the
IMPS Employers does not pay any amount when due and payable in respect of a
Guaranteed Liability it shall pay such amount in accordance with the terms of
Clause 13 (Recourse) as if it were the principal obligor; and

 

  (iii) undertakes with the Trustee that if any payment obligation guaranteed by
it under this Deed is or becomes unenforceable, invalid or illegal, it will, as
an independent and primary obligation, indemnify the Trustee in accordance with
the terms of Clause 13 (Recourse) against any cost,

 

2018 Deed of Guarantee    26



--------------------------------------------------------------------------------

loss or liability which the Trustee or the Scheme incur as a result of the
Sponsor and/or any of the IMPS Employers not paying any amount which would, but
for such unenforceability, invalidity or illegality, have been payable by the
Sponsor and/or any of the IMPS Employers to the Scheme or the Trustee.

 

  (b) The Guarantor shall ensure that its payment obligations under this Deed
will rank at least pari passu with the claims of all its other direct unsecured
and unsubordinated creditors, except for obligations mandatorily preferred or
privileged by law.

 

13. RECOURSE

 

  (a) Before making a demand for payment from the Guarantor under this Deed
other than in relation to any payment due under Clauses 7 to 11, the Trustee
shall first make a demand for the relevant amount against the Sponsor and/or any
relevant IMPS Employers and shall simultaneously notify the Guarantor that it
has made such a demand.

 

  (b) If the Sponsor and the IMPS Employers do not pay the amount so demanded by
the Trustee within 10 Business Days of the date of the relevant demand, the
Trustee may make written demand of the Guarantor for such unpaid amounts under
this Deed. The Guarantor shall pay any unpaid amounts so demanded by the Trustee
under this Deed within 10 Business Days of such demand if still unpaid on such
date.

 

  (c) Where, and to the extent only that, a payment due from the Sponsor or any
of the IMPS Employers (other than a payment set out in the Schedule of
Contributions to the extent it is expressed in a Sterling amount and not as a
percentage) has been validly disputed in good faith, no amounts shall be payable
under Clause 12 in respect of that payment obligation until the payment
obligation has been confirmed by the payer or a court of first instance.

 

14. EFFECTIVENESS AND TERMINATION OF THIS DEED AND 2015 DEED OF GUARANTEE

 

  (a) Notwithstanding anything else in this Deed and subject only to the
conditions in clauses 4(2) and 5(c) (the “Conditions”) of the Heads of Terms
Agreement having been met, this Deed shall come into effect from the Merger Date
and shall remain in full force and effect until the Termination Date.

 

  (b) With effect from the Merger Date, the Trustee and the Sponsor agree that
in accordance with their legal obligation under clause 5(4) of the Heads of
Terms Agreement, Time Inc. (the “Former Guarantor”) is released from all its
obligations under the Deed of Guarantee dated 19 October 2015 between Time Inc.,
the Sponsor and the Trustee (“2015 Deed of Guarantee”) and the 2015 Deed of
Guarantee is terminated and will be of no further force or effect. For the
avoidance of doubt, the Former Guarantor is a party to this Deed solely for the
purpose of this Clause 14(b), has no other rights or obligations under this Deed
and shall no longer be treated as a party to this Deed after the Merger Date.

 

2018 Deed of Guarantee    27



--------------------------------------------------------------------------------

  (c) The occurrence of the Termination Date shall not affect the liability of
the Guarantor under this Deed in respect of any Guaranteed Liabilities that fall
due for payment on or prior to the Termination Date.

 

  (d) This Deed shall terminate if the Scheme is wound up and all liabilities in
relation to the Scheme (ignoring any reduction to benefits that may otherwise
arise due to an insufficiency of resources) are fully secured to the
satisfaction of the Trustee, acting reasonably. In such event, any surplus funds
then remaining in the Scheme or in the Escrow Account shall be promptly returned
to the Guarantor.

 

  (e) This Deed shall terminate (unless the Guarantor elects otherwise in
writing) if the Trustee implements an investment strategy that is not consistent
with the Agreed Investment Strategy, the Trustee adopts assumptions for an
Actuarial Valuation which are not the Agreed Assumptions, or the Trustee adopts
transfer or commutation factors that, if this Deed had not been entered into,
would be outside of the reasonable range which the Trustee could properly adopt
in relation to the Scheme (assuming no concerns about the ability of the Sponsor
and IMPS Employers to support the Scheme on an ongoing basis) (a “Material
Change”) and (subject to (v) below) the Guarantor informs the Trustee in writing
that termination will occur as a result of that Material Change except:

 

  (i) Where a Credit Rating Escrow Payment Event occurs the Trustee may change
the investment strategy to de-risk to a target return of gilts plus 0.5% or,
where a Credit Rating Downgrade Event occurs, the Trustee may (subject to any
consultation required under the Pensions Act 1995) change the investment
strategy as they see fit; provided that (A) if a Credit Rating Escrow Release
Event occurs, it will be a Material Change if the Guarantor so notifies the
Trustee and the Trustee does not adjust the investment strategy to be consistent
with the Agreed Investment Strategy within 90 days or such other period as the
Trustee and the Guarantor shall agree, and (B) if the Credit Rating Downgrade
Event has been reversed it will be a Material Change if the Guarantor so
notifies the Trustee and the Trustee does not adjust the investment strategy to
be consistent with the Agreed Investment Strategy (or, where a Credit Rating
Escrow Release Event has not occurred, to change the investment strategy to
de-risk to a target return of gilts plus 0.5%) within 90 days or such other
period as the Trustee and the Guarantor shall agree;

 

2018 Deed of Guarantee    28



--------------------------------------------------------------------------------

  (ii) Where an investment adviser appointed by the Trustee under section 47 of
the Pensions Act 1995 (the “Trustee’s Investment Adviser”) advises the Trustee
in writing (copied to the Guarantor) that a change to the investment strategy is
expected to result in the same (or increased) expected long-term return with the
same (or less) level of overall risk as compared with the then current
investment strategy, it shall not be a Material Change;

 

  (iii) It shall not be a Material Change if the Trustee reverses the Material
Change within 90 days of the later of the Guarantor informing them in writing
that termination will occur as a result of it and the resolution of any dispute
about whether there has been a Material Change in accordance with (v) below;

 

  (iv) It shall not be a Material Change if the Trustee has made a change to the
investment target return in accordance with the Agreed Investment Strategy and
the following conditions are met:

 

  (A) prior to the change, the Trustee’s Investment Adviser advises the Trustee
in writing (copied to the Guarantor) that the investment target return in
accordance with the Agreed Investment Strategy is no longer capable of being
achieved on the basis of the current strategic allocation;

 

  (B) prior to the change, the Trustee has requested the Trustee’s Investment
Adviser to advise in writing (copied to the Guarantor) on whether there is any
change in the current strategic allocation which could be made without
materially increasing the overall level of risk in order to reduce so far as
possible the extent to which the Trustee’s Investment Adviser advises that the
investment target return in accordance with the Agreed Investment Strategy needs
to be changed;

 

  (C) prior to the change, the Trustee has made any change that is advised by
the Trustee’s Investment Adviser further to the request referred to in
sub-Clause (B) above;

 

  (D) the change is not more than the minimum change necessary to align the
investment target return in accordance with the Agreed Investment Strategy with
the investment target return that the Trustee’s Investment Adviser has advised
is achievable (taking into account any change that is advised by the Trustee’s
Investment Adviser further to the request referred to in sub-Clause (B) above);
and

 

  (E) the Guarantor has consented to the change, such consent not to be
unreasonably withheld or delayed.

 

2018 Deed of Guarantee    29



--------------------------------------------------------------------------------

  (v) In the event that the Trustee disputes whether there has been a Material
Change (e.g. due to a dispute over the interpretation of the Agreed Investment
Strategy or the Agreed Assumptions or over the reasonableness of transfer or
commutation factors), such dispute shall be referred to and finally resolved by
arbitration under the Arbitration Rules of the London Court of International
Arbitration and the following provisions shall apply:

 

  (A) The tribunal shall consist of a sole arbitrator;

 

  (B) The seat of arbitration shall be London, England

 

  (C) The language of the arbitration shall be English.

 

15. DEFICIT ESTIMATION

 

  (a) The Guarantor and the Trustee shall procure that the ALS is maintained in
respect of the Scheme in accordance with the Configuration Document. Both the
Trustee and the Guarantor shall have unrestricted access to the ALS for purposes
of accessing the Estimated Funding Position and the Estimated Insurance Buy-Out
Deficit as at any given date.

 

  (b) The Guarantor and the Trustee shall procure that no changes (whether by
replacement, modification or addition) are made to the information in the
Configuration Document without the prior written consent of both the Guarantor
and the Trustee and neither the Guarantor nor the Trustee shall take steps
(directly or indirectly) to prevent the other party from accessing ALS. In the
event of a breach of this Clause by the Trustee which has been notified to the
Trustee by the Guarantor but not remedied, the Estimated Relevant Funding
Position at any given time (when looked at following the breach) shall be as
determined by the Guarantor based on the terms of the Configuration Document as
it stood prior to such amendment in contravention of this Clause.

 

  (c) In respect of an Estimated Relevant Funding Position, the Guarantor may
(acting reasonably) give the Trustee, and the Trustee may (acting reasonably)
give the Guarantor notice in writing (the “Error Notice”) that there is either a
Manifest Error or an ALS Failure, in each case, specifying reasonable details of
the same, including what they believe (acting reasonably) to be the Replacement
Estimated Relevant Funding Position. To be a valid notice under this Clause
15(c), such notice must be sent within 5 Business Days following the day on
which the Guarantor became aware, or should reasonably be expected to have
become aware, of such Manifest Error or ALS Failure.

Where the recipient of the Error Notice disputes the existence of the Manifest
Error, or the ALS Failure, or disputes whether the Replacement Estimated
Relevant Funding Position is itself subject to a Manifest Error, or both, they
shall, within 5 Business Days of their receipt of the Error Notice, notify the
other party (being the Guarantor or the Trustee) in writing (the “Error Dispute
Notice”). In the event that the parties are unable to agree the Replacement
Estimated Relevant Funding Position, that dispute will be resolved by
arbitration in accordance with the terms set out in Clause 14(g)(v) and the
amount so determined shall be the Replacement Estimated Relevant Funding
Position.

 

2018 Deed of Guarantee    30



--------------------------------------------------------------------------------

  (d) Where the Guarantor is required to hold funds in escrow in accordance with
Clauses 8, 9 or 10 and an Error Notice is issued, on and from the date on which
the Error Notice is received by the other party until the date on which the
Replacement Estimated Relevant Funding Position is agreed or otherwise
determined in accordance with Clause 15(d), the Estimated Relevant Funding
Position for the purpose of Clauses 8, 9 or 10 shall be the most recent
(determined by reference to their “as at” dates) Estimated Relevant Funding
Position available on or from ALS prior to the challenged Estimated Relevant
Funding Position.

 

  (e) The Guarantor and the Trustee may (in their absolute discretion), from
time to time, agree to use a different technology and software to the ALS (the
“Alternative Tracker”). The Guarantor and the Trustee shall use all reasonable
endeavours to so agree in the event that the ALS no longer exists in the form
described in this Deed.

The Guarantor and the Trustee shall, unless they agree otherwise in writing (in
their absolute discretion), procure that any Alternative Tracker which replaces
the ALS under this Clause 15 is configured as closely as practicable to the
configuration of the ALS (as set out in the Configuration Document). In the
event that the Guarantor and the Trustee are unable to reach agreement as to
whether a proposed Alternative Tracker satisfies this Clause 15, or otherwise
which Alternative Tracker to use, that dispute will be resolved by arbitration
in accordance with the terms set out in Clause 14(g)(v).

In the event that the ALS is replaced under this Clause 15(f) with an
Alternative Tracker, this Deed shall apply as if all references in this Deed to
“the ALS” were instead references to the Alternative Tracker which replaced it.

 

16. CONTINUING GUARANTEE

Subject to Clause 14, the guarantee set out in this Deed is a continuing
guarantee and will extend to the ultimate balance of sums payable by it in
respect of the Guaranteed Liabilities, regardless of any intermediate payment or
discharge in whole or in part.

 

17. REINSTATEMENT

If any discharge, release or arrangement (whether in respect of the obligations
of the Sponsor and/or any of the IMPS Employers or any security for those
obligations or otherwise) is made by the Trustee in whole or in part on the
basis of any payment, security or other disposition which is avoided or must be
restored in insolvency, liquidation, administration or otherwise, without
limitation, then the liability of the Guarantor under this Deed will continue or
be reinstated as if the discharge, release or arrangement had not occurred.

 

2018 Deed of Guarantee    31



--------------------------------------------------------------------------------

18. LIABILITY/WAIVER OF DEFENCES

The obligations of the Guarantor under this Deed will not be affected by any
act, omission, matter or thing which, but for this Clause 18 would reduce,
release or prejudice any of its obligations under this Deed (without limitation
and whether or not known to it or the Trustee) including:

 

  (i) any time, waiver or consent granted to, or composition with the Sponsor
and/or any of the IMPS Employers and/or any other person;

 

  (ii) any amendment, novation, supplement, renewal, release, extension,
restatement (however fundamental and whether or not more onerous) or replacement
of the Schedule of Contributions or the Trust Deed and Rules or any other
document or security;

 

  (iii) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce any rights against, or
security over assets of the Sponsor and/or any of the IMPS Employers and/or any
other person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

  (iv) any discharge or release of the Sponsor and/or any of the IMPS Employers
or any other person under the terms of any composition or arrangement;

 

  (v) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status relating to the Sponsor and/or
any of the IMPS Employers and/or any other person;

 

  (vi) any unenforceability, illegality or invalidity of any obligation of any
person under the Schedule of Contributions or the Trust Deed and Rules or any
other document; or

 

  (vii) any bankruptcy or insolvency or similar proceedings.

 

19. APPROPRIATIONS

Until the Guaranteed Liabilities have been irrevocably paid in full, the Trustee
(or any trustee or agent on its behalf) may:

 

  (i) refrain from applying or enforcing any other moneys, security or rights
held or received by the Trustee (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as they see fit (whether against those amounts or otherwise) and the Guarantor
shall not be entitled to the benefit of the same; and

 

  (ii) hold in an interest-bearing suspense account (bearing interest at a
commercial rate) any moneys received from the Guarantor or on account of the
Guarantor’s liability under this Deed, unless and until such amounts are
sufficient in aggregate to discharge the Guaranteed Liabilities in full.

 

2018 Deed of Guarantee    32



--------------------------------------------------------------------------------

20. DEFERRAL OF THE GUARANTOR’S RIGHTS

Until the Guaranteed Liabilities have been irrevocably paid and satisfied in
full and unless the Trustee otherwise directs, the Guarantor will not exercise
any rights which it may have by reason of performance by it of its obligations
under this Deed or by reason of any amount being payable, or liability arising
under this Deed:

 

  (i) to be indemnified by the Sponsor and/or any of the IMPS Employers;

 

  (ii) to claim any contribution from any other guarantor of the Sponsor’s
and/or any of the IMPS Employers’ obligations or liabilities to make payments to
the Scheme;

 

  (iii) to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Trustee or the Scheme in respect
of the Sponsor’s and/or any of the IMPS Employers’ obligations or liabilities to
make payments to the Trustee or the Scheme, or under or pursuant to any other
guarantee or security taken in connection with such obligations or liabilities
of the Sponsor and/or any of the IMPS Employers by the Trustee;

 

  (iv) to bring legal or other proceedings for an order requiring the Sponsor
and/or any of the IMPS Employers to make any payment, or perform any obligation,
in respect of which the Guarantor has given a guarantee, undertaking or
indemnity under this Deed;

 

  (v) to exercise any right of set-off against the Sponsor and/or any of the
IMPS Employers; and/or

 

  (vi) to claim or prove as a creditor of the Sponsor and/or any of the IMPS
Employers in competition with the Trustee or the Scheme.

The Guarantor must hold in trust for and immediately pay or transfer to the
Trustee any payment or distribution or benefit of security received by it
contrary to this Clause 20 or in accordance with any directions given by the
Trustee under this Clause 20.

 

21. ADDITIONAL SECURITY

This Deed is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by the Trustee or the Scheme.

 

22. PROVISION OF FINANCIAL INFORMATION

The Guarantor and the Sponsor each undertake to the Trustee that it shall
provide the Financial Information at the times specified in Schedule 4. The
contents of Schedule 4 may be amended by written agreement between the
Guarantor, the Sponsor and the Trustee.

 

2018 Deed of Guarantee    33



--------------------------------------------------------------------------------

23. PAYMENTS

All payments made pursuant to this Deed shall be made in Sterling in immediately
available funds without any set-off or counterclaim to the Trustee’s account at
such office or bank as it may notify the Guarantor from time to time by no less
than 5 Business Days’ prior notice. If a payment under this Deed is due on a day
which is not a Business Day, the due date for that payment will instead be the
next Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).

 

24. TAXES

 

  (a) Tax gross-up:

 

  (i) The Guarantor must make all payments to the Trustee or into the Escrow
Account under this Deed without any Tax Deduction, unless a Tax Deduction is
required by law.

 

  (ii) If the Guarantor is aware that it must make a Tax Deduction (or that
there is a change in the rate or the basis of a Tax Deduction), it must promptly
notify the Trustee. Similarly, the Trustee shall notify the Guarantor on
becoming so aware in respect of a payment payable by the Guarantor to the
Trustee or into the Escrow Account.

 

  (iii) If a Tax Deduction is required by law to be made by the Guarantor from
any payment made to the Trustee or into the Escrow Account, the amount of the
payment due from the Guarantor will be increased to an amount which (after
making the Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required provided that the Guarantor shall
not be required to make an increased payment under this Clause 24(a)(iii) in
respect of a Tax Deduction to the extent that the Tax Deduction in question has
already been taken into account (outside the operation of this Clause) in
calculating the amount of the payment due.

 

  (iv) If the Guarantor is required to make a Tax Deduction, the Guarantor must
make the appropriate Tax Deduction and must make any payment required in
connection with that Tax Deduction to the relevant Tax authority within the time
allowed by law.

 

  (v) Within 60 days of making a payment required in connection with a Tax
Deduction, the Guarantor must deliver to the Trustee evidence satisfactory to it
(acting reasonably) that the appropriate payment has been paid to the relevant
Tax authority.

 

2018 Deed of Guarantee    34



--------------------------------------------------------------------------------

  (vi) If the Guarantor makes a Tax Payment and the Trustee determines (or is
informed) that it is or may be entitled to obtain a Tax Credit which is
attributable to that Tax Payment or to an increased payment of which that Tax
Payment forms part, the Trustee shall use all reasonable endeavours to obtain
such Tax Credit and, in any event if the Trustee does obtain and utilise a Tax
Credit, the Trustee shall pay to the Guarantor an amount which the Trustee
determines (acting reasonably) will leave the Trustee (after the payment) in the
same after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Guarantor.

 

  (vii) Notwithstanding anything contained in this Clause 24(a), the net amounts
received by the Trustee under this Deed (including any Tax Payments) shall not
exceed the net amounts that would have been received by the Trustee had such
payments been made directly by the Sponsor and/or any of the IMPS Employers.

 

  (viii) In the event that the Guarantor is required by law to make a Tax
Deduction from any payment made to the Trustee or into the Escrow Account under
this Deed, the Trustee shall co-operate with the Guarantor in completing any
procedural formalities or other steps necessary for the Guarantor to obtain
authorisation, or to otherwise enable the Guarantor, to make the relevant
payment(s) without a Tax Deduction.

 

  (b) Value added taxes:

Any amount payable under this Deed by the Guarantor which constitutes the
consideration for any supply for value added tax purposes is exclusive of any
value added tax or any other Tax of a similar nature which is chargeable in
connection with that amount. If any such Tax is chargeable and the Trustee is
required to account to the relevant Tax authority for that Tax, the Guarantor
must pay to the Trustee (in addition to and at the same time as paying that
amount) an amount equal to the amount of that Tax subject to the Trustee
providing the Guarantor with a valid VAT invoice in respect of the supply.

 

  (c) Stamp taxes:

The Guarantor shall pay and, within 15 Business Days of demand, indemnify the
Trustee against any cost, loss or liability that the Trustee incur in relation
to all stamp duty, registration and other similar taxes payable in respect of
this Deed.

 

2018 Deed of Guarantee    35



--------------------------------------------------------------------------------

25. CURRENCY INDEMNITY

 

  (a) The Guarantor must, as an independent obligation, indemnify the Trustee
against any loss or liability which the Trustee incurs as a consequence of the
Trustee or the Escrow Account receiving an amount under this Deed in a currency
other than Sterling.

 

  (b) The Guarantor waives any right it may have in any jurisdiction to pay any
amount under this Deed in a currency other than Sterling.

 

26. ASSIGNMENT

None of the parties to this Deed shall assign or transfer in any way its rights,
interests or obligations under this Deed, in whole or in part, without the prior
written consent of the other parties, provided that the Trustee may transfer its
rights under this Deed to any successor trustee or trustees of the Scheme or to
the Pension Protection Fund as a result of the operation of Section 161 of and
Schedule 6 to the Pensions Act 2004; and provided further that nothing in this
Clause 26 shall derogate from Clause 11.

 

27. NOTICES

All notices and other communications relating to this Deed must be in English
and in writing, shall be sent by facsimile, hand delivery or overnight courier
service and must be addressed or directed to the relevant address or number
specified below, subject to such amendments as may be notified from time to time
in accordance with this Clause by the relevant party to the other party:

If to the Guarantor, to:

 

   Address:    1716 Locust Street       Des Moines       Iowa 50309-3023      
USA    Attention:    General Counsel

If to the Sponsor, to:

 

   Address:    3rd Floor, 161 Marsh Wall       London       E14 9AP      
England    Attention:    Director of Legal and Business Affairs

 

2018 Deed of Guarantee    36



--------------------------------------------------------------------------------

If to the Trustee, to:

 

   Address:    IPC Media Pension Trustee Limited      

3rd Floor, 161 Marsh Wall

London

E14 9AP

England

   Attention:    Scheme Secretary    With copy to the Scheme’s legal adviser:   
Address:    Mayer Brown International LLP      

201 Bishopsgate

London

EC2M 3AF

England

   Attention:    Ian Wright

Notices are effective when actually received by the party to which they are
given, as evidenced by facsimile transmission report, written acknowledgment or
affidavit of hand delivery or courier receipt.

 

28. COSTS AND EXPENSES

 

  (a) The Sponsor shall on demand reimburse the Trustee for all duly documented
costs and expenses reasonably incurred by it in connection with the negotiation
and execution of this Deed.

 

  (b) The Guarantor shall on demand reimburse the Trustee for all costs and
expenses reasonably incurred by it in connection with the preservation or
enforcement of its rights under this Deed.

 

29. DEFAULT INTEREST

If the Guarantor fails to pay any amount payable by it under this Deed on the
due date of payment hereunder, interest shall accrue on the overdue amount from
the due date up to the date of actual payment (both before and after judgement)
at the rate (if any) payable by the Sponsor or any of the IMPS Employers with
respect to default interest under Rule 13.3 of the Trust Deed and Rules. Any
interest that accrues under this Clause 29 shall be immediately payable on
demand from the Guarantor.

 

30. NO RELEASE OR WAIVER

No failure to exercise, nor delay in exercising on the part of the Trustee, any
right, power or privilege hereunder or under the Schedule of Contributions or in
respect of any other Guaranteed Liabilities shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege
preclude any other or further exercise thereof. Any waiver or release by the
Trustee must be granted in writing.

 

2018 Deed of Guarantee    37



--------------------------------------------------------------------------------

31. CUMULATIVE RIGHTS AND REMEDIES

The rights and remedies of the Trustee herein provided are cumulative, and not
exclusive of any rights or remedies provided by law.

 

32. AMENDMENTS AND VARIATIONS

The Guarantor, the Sponsor and the Trustee may amend or vary any of the terms of
this Deed (including the Schedules), provided that no amendment or variation of
the terms of this Deed shall be effective unless it is made or confirmed in a
written document signed by the Guarantor, the Sponsor and the Trustee.

 

33. GOVERNING LAW AND JURISDICTION

 

  (a) This Deed and any non-contractual obligations arising out of or in
connection with this Deed shall be governed by and construed in accordance with
English law.

 

  (b) Each party irrevocably submits to the jurisdiction of the English courts
to settle any dispute (except any dispute which this Deed expressly provides
shall be referred to arbitration) which may arise under or in connection with
this Deed or the legal relationships established by this Deed (a “Dispute”). The
parties agree that the courts of England are the most appropriate and convenient
courts to settle any Dispute and accordingly, no party will argue to the
contrary.

 

34. AGENT FOR SERVICE OF PROCESS

Without prejudice to any other mode of service allowed under any relevant law:

 

  (i) the Guarantor shall at all times maintain an agent for service of process
in England;

 

  (ii) the Guarantor appoints the Sponsor as its agent for service of process in
relation to any proceedings before the English courts in connection with this
Deed and agrees that failure by the process agent to notify the Guarantor of the
process will not invalidate the proceedings concerned.

 

35. SEVERABILITY

If any part or any provision of this Deed shall be or become illegal,
prohibited, invalid or unenforceable in any jurisdiction all other provisions of
this Deed shall continue in full force and effect in such jurisdiction and shall
not affect the validity and enforceability of such provisions in any other
jurisdiction; and further if any part or any provision of this Deed is found by
a court to be illegal, prohibited, invalid or unenforceable the parties shall
use reasonable endeavours to agree in good faith any such amendments or
replacement arrangements as are necessary to replicate to the extent possible
the purpose and intention of that part or provision.

 

36. COUNTERPARTS

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of the
Deed.

 

2018 Deed of Guarantee    38



--------------------------------------------------------------------------------

37. THIRD PARTY RIGHTS

A person who is not a party to this Deed, other than Time Inc. in relation only
to Clause 14(b), has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce or to enjoy the benefit of any term of this Deed.

IN WITNESS WHEREOF, this Deed has been duly executed and delivered as a deed by
the parties on the date which appears at the beginning of this Deed:

 

THE GUARANTOR    EXECUTED as a DEED by    ) MEREDITH CORPORATION    )

 

By:    /s/ Joseph H. Ceryanec

Name of authorized officer: Joseph H. Ceryanec Title: Chief Financial Officer

 

2018 Deed of Guarantee    39



--------------------------------------------------------------------------------

THE SPONSOR    EXECUTED as a DEED by    ) TIME INC. (UK) LTD    ) acting by    )
in the presence of:    )

Director     /s/ Susana D’Emic                                  

Name of Witness:  Sharon Budhai

Signature of Witness:  /s/ Sharon Budhai

Address:  225 Liberty Street New York, NY 10881

Occupation:  Executive Assistant

 

THE TRUSTEE    EXECUTED as a DEED by    ) IPC MEDIA PENSION TRUSTEE    ) LIMITED
   )

Director     /s/ Susan Andrews                                      

Director/Secretary     /s/ Hamish Dawson                    

 

2018 Deed of Guarantee    40



--------------------------------------------------------------------------------

THE FORMER GUARANTOR    EXECUTED as a DEED by    ) TIME INC.    )

 

By:    /s/ Susana D’Emic

Name of authorized officer: Susana D’Emic Title: EVP & Chief Financial Officer

 

2018 Deed of Guarantee    41



--------------------------------------------------------------------------------

SCHEDULE 1

AGREED ASSUMPTIONS

Discount rate

This assumption will be in line with the Willis Towers Watson GBP Zero Coupon
Nominal Gilt curve (or such equivalent curve as the Trustee and the Company
shall agree) plus a fixed addition as set out in the table below.

 

Time Period    Addition to Gilts for discount rate Up to but not including the
eighth anniversary of “Sale Completion” (as defined in the Deed of Guarantee)   
0.5% pa On the eighth anniversary of “Sale Completion” for the purpose of 6(e)
of the Deed of Guarantee    0.5% pa Except for 6(e) of the Deed of Guarantee,
from the eighth anniversary of “Sale Completion”    0.21% pa From the ninth
anniversary of “Sale Completion”    0.18% pa From the tenth anniversary of “Sale
Completion”    0.15% pa From the eleventh anniversary of “Sale Completion”   
0.12% pa From the twelfth anniversary of “Sale Completion”    0.09% pa From the
thirteenth anniversary of “Sale Completion”    0.06% pa From the fourteenth
anniversary of “Sale Completion”    0.03% pa From the fifteenth anniversary of
“Sale Completion”    Nil

Retail Price Inflation (RPI)

This assumption will be in line with the Willis Towers Watson GBP Zero Coupon
Gilt-implied Breakeven inflation curve (or such equivalent curve as the Trustee
and the Company shall agree) at the valuation date.

 

2018 Deed of Guarantee    42



--------------------------------------------------------------------------------

Consumer Price Inflation (CPI)

This assumption will be set to 1.1% pa below the assumed rate of RPI. This is
subject to review at subsequent triennial valuations if there are material
changes to the composition and/or derivation of either the RPI or CPI index such
that this relationship is no longer reasonable.

Revaluation in deferment and increases to pensions in payment

Increases will take account of the caps and floors on the relevant tranches of
benefits by applying a fixed deduction to the RPI inflation curve. This
deduction is derived from the application of the ‘Black 76’ model with inflation
set equal to the single equivalent RPI inflation assumption (as at 5 April 2015,
3.2% pa) (less the above RPI – CPI margin if applicable) and inflation
volatilities of 1.8% pa (RPI) and 1.5% pa (CPI). These volatility assumptions
represent the year one best-estimate volatilities on the Willis Towers Watson
model. They are subject to review at subsequent triennial valuations based on
best estimates on the Willis Towers Watson model (or equivalent) at the relevant
valuation date.

Salary increases

Salary increases will be assumed to be in line with RPI, subject to analysis of
salary experience between valuations. If salary increases overall have been in
excess of RPI, then the Trustee and the Company are to discuss whether this
should be reflected by increasing this assumption.

Mortality (base tables)

Pre-retirement and post-retirement mortality assumptions should be based on the
latest standard tables (as at 5 April 2015, the ‘S2’ tables), as modified to
reflect the results of a postcode mortality analysis. The best-estimate
multipliers issuing from such an analysis should be adjusted downwards by 5% as
a margin for prudence (as at 5 April 2015, the post code analysis supports using
the ‘S2 light’ tables with multipliers following the 5% reduction of 1.04
(males) and 0.88 (females)). The assumptions will be updated at each triennial
valuation but not between valuations.

Mortality (future improvements)

Future improvements in mortality should be based on the latest published version
of the CMI core projections model (CMI 2014 for the 5 April 2015 valuation) with
long-term rates of improvement for males and females of 1.5%, or such other
assumption as agreed by the Trustee and the Company to be broadly in line with
the benchmarking of assumptions adopted by other schemes. The assumptions will
be updated at each triennial valuation but not between valuations.

Commutation

Allowance to be made for members to commute (on average) 20% of their pension
for cash at retirement on terms that are 25% less than the corresponding funding
reserve. The percentage of pension assumed to be commuted is subject to review
in the light of actual experience between valuations.

 

2018 Deed of Guarantee    43



--------------------------------------------------------------------------------

Liability management options at retirement

No allowance will be made in the 5 April 2015 funding valuation. Allowance may
be made in the 5 April 2018 funding valuation (and in subsequent valuations) for
members to take up certain “liability management” options at retirement. The
Company proposes to amend the Scheme’s retirement process to include liability
management options (including possibly transfer values and pension increase
exchanges). The Trustee and the Company will discuss for the 2018 funding
valuation, the appropriate allowance to make for any such options that are
introduced and taken up. The allowance made will be based on actual Scheme
experience and expectations of how future experience may differ.

Expense reserve

A loading of 2.5% will be applied to the liabilities to cover the expenses of
running the Scheme (including life assurance costs, but excluding PPF levies and
investment expenses), unless it is agreed by the Trustee and the Company that an
alternative loading more appropriately represents these expenses. Investment
expenses are assumed to be met from investment income. The discount rate is
therefore assumed to be net of investment expenses. PPF levies are to be paid by
the Company as they arise.

Proportion married and age difference

Withdrawal from active deferred status

Ill-health early retirements

These assumptions are to be in line with the appended table. These may be
subject to review at subsequent triennial valuations based on the Scheme’s
experience and/or the experience of pension schemes more generally where
relevant and where the Scheme’s experience on its own is not sufficient to be
statistically credible.

Early retirement

Deferred members assumed to draw their benefits at the earliest age at which
those benefits are payable without reduction. Active deferred members are
assumed to take all their benefits at age 60 on the preferential terms
guaranteed under the Scheme Rules. These assumptions are to be revisited if in
the future Scheme experience shows that the vast majority of members do not
retire at or before age 60.

Discretionary benefits

No allowance was made for any benefits payable which are subject to some
exercise of discretion on the part of the Trustee or the Company including:

 

  •   Temporary benefit improvements

 

  •   Increases to pensions in payment above those guaranteed under the rules

 

  •   Individual augmentations to benefits with the Scheme.

 

2018 Deed of Guarantee    44



--------------------------------------------------------------------------------

Other factors

All assumptions are subject to review if there are changes in legislation or
guidance from the Pensions Regulator that mean that these assumptions are no
longer reasonable. Any changes to the assumptions to be agreed by the Trustee
and the Company.

 

2018 Deed of Guarantee    45



--------------------------------------------------------------------------------

Appendix

Other Demographic Assumptions

 

Age    Withdrawal     

Ill-health

retirement

    

Proportion

married

    

Age difference

(spouse - member)

       Males      Females      Males      Females      Males      Females     
Males      Females  

25

     0.17699        0.20400        0.00000        0.00000        0.32000       
0.60000        -1.00000        1.00000  

30

     0.13662        0.18100        0.00020        0.00020        0.66500       
0.60000        -1.50000        1.50000  

35

     0.10350        0.14300        0.00050        0.00040        0.84000       
0.60000        -2.00000        2.00000  

40

     0.07866        0.10500        0.00090        0.00080        0.88400       
0.60000        -2.50000        2.50000  

45

     0.05244        0.08200        0.00200        0.00180        0.90400       
0.60000        -3.00000        3.00000  

50

     0.02622        0.05900        0.00480        0.00360        0.91400       
0.60000        -3.00000        3.00000  

55

     0.00000        0.00000        0.00990        0.01000        0.92300       
0.60000        -3.00000        3.00000  

57

     0.00000        0.00000        0.01390        0.01400        0.92500       
0.60000        -3.00000        3.00000  

59

     0.00000        0.00000        0.01840        0.01800        0.92700       
0.60000        -3.00000        3.00000  

 

2018 Deed of Guarantee    46



--------------------------------------------------------------------------------

SCHEDULE 2

AGREED INVESTMENT STRATEGY

Nothing in this Agreed Investment Strategy is intended to amend, contradict or
waive any rights or obligations of the parties under the Deed of Guarantee to
which this is Schedule 2, including without limitation Clause 14 thereof.

Definitions

Strategy at January 2018

 

  •   50% growth asset allocation

 

  •   50% matching asset allocation

 

  •   With a 45% interest rate and 45% inflation hedge ratio relative to
liabilities in line with “Agreed Assumptions” measured on a gilts +0.5% basis

‘Gilts +1.0% pa’ strategy

An overall asset portfolio which targets a best estimate return of gilts + 1%
p.a. and manages the interest rate and inflation risk relative to liabilities
measured on the Agreed Assumptions with a gilts plus 0.5% basis. Currently it is
expected that the resulting growth allocation will be in the region of 15%-25%
with the remainder invested in matching assets to achieve an interest rate and
inflation hedge ratio in the region of 90% to 100%. This should be reviewed as
necessary based on market opportunities.

The appropriateness of the Gilts +1.0% return target should at the minimum be
reviewed following each triennial valuation and additionally on material changes
to market conditions. Both Trustee and Company, acting on investment advice,
must agree to any change to the return target.

‘Gilts +0.5% pa’ strategy

An overall asset portfolio which targets a best estimate return of gilts + 0.5%
p.a. and manages the interest rate and inflation risk relative to liabilities
measured on the Agreed Assumptions with a gilts flat basis. Currently it is
expected that the resulting growth allocation will be in the region of 5%-15%
with the remainder invested in matching assets targeting an interest rate and
inflation hedge ratio in the region of 95% to 100%. This should be reviewed as
necessary.

The appropriateness of the Gilts +0.5% return target should at the minimum be
reviewed following each triennial valuation and additionally on material changes
to market conditions. Both Trustee and Company, acting on investment advice,
must agree to any change to the return target.

 

2018 Deed of Guarantee    47



--------------------------------------------------------------------------------

Growth Assets

For the growth assets, the Trustee will target a diversified portfolio using
specialist managers and asset classes. Subject to adherence to the Agreed Glide
Path, the Trustee will have ultimate responsibility for selecting the specialist
managers and asset classes within the diversified portfolio, but may delegate
this responsibility to a specialist fiduciary manager. The Trustee will consult
with the Company on the target return and risk characteristics of the overall
portfolio.

De-risking Strategy

Funding level based de-risking triggers have been set such that the investment
strategy evolves from the ‘Current Strategy’ to the ‘Gilts plus 1.0% pa’
Strategy and then from the ‘Gilts plus 1.0% pa’ Strategy to the ‘Gilts + 0.5%
pa’ Strategy within the timeframes described below.

 

  •   By the time the Scheme is fully funded on a gilts + 0.5% pa basis in line
with the Agreed Assumptions and no later than November 2023, the investment
strategy will be de-risked in line with the ‘Gilts +1.0% pa’ Strategy;

 

  •   By the time the Scheme is fully funded on a gilts flat basis in line with
the Agreed Assumptions and no later than November 2030, the investment strategy
will be de-risked in line with the ‘Gilts +0.5% pa’ Strategy.

These funding level triggers and the associated investment strategy are referred
to herein as the “Agreed Glide Path.” As the funding level moves along the
Agreed Glide Path, the Strategy will de-risk. Each strategy corresponding to a
trigger level will specify a minimum interest rate and inflation hedge ratio and
a maximum allocation to growth assets. Details of the Agreed Glide Path are set
out in the Scheme’s Statement of Investment Principles.

The funding level for this purpose will be measured on the Blackrock modelling
tool (or such other model as the Trustee and the Company determines shall
replace this).

For the avoidance of doubt, investment in UK credit assets used for liability
matching will not be considered to be growth assets.

Application of triggers

Trigger based de-risking will occur automatically when a funding level trigger
is reached, except where:

 

  •   A trigger is breached because of a contribution over and above the
expected monthly contributions of £917,000 (a “Special Contribution”), and

 

  •   the Trustee or Company receive advice that application of the trigger
would not be in the best interest of the Scheme due to adverse market conditions
or other circumstances prevailing at that time.

 

2018 Deed of Guarantee    48



--------------------------------------------------------------------------------

In such circumstances (“Special Circumstances”), the Trustee and the Company
should share any advice received and discuss how to manage the de-risking after
taking appropriate investment and funding advice. The Trustee will decide
whether de-risking should take place in these circumstances, but must act
reasonably based on the advice received and (absent agreement from the Company)
may not de-risk more quickly or to a greater extent than as contemplated by this
Agreed Investment Strategy and the Deed of Guarantee were it not for the Special
Circumstances (other than the fact that the Special Contribution has been paid).
Once the exact revised triggers and asset allocations have been agreed these
should be documented formally.

Review of triggers

The triggers should be reviewed periodically and adjusted as deemed necessary or
desirable by the parties to ensure they still follow the principles set out
above.

The triggers should at a minimum be reviewed following each triennial valuation
and additionally on material changes to market conditions. Both Trustee and
Company, acting on investment advice, must agree to any change to the triggers.

 

2018 Deed of Guarantee    49



--------------------------------------------------------------------------------

SCHEDULE 3

CONFIGURATION DOCUMENT

IPC Media Pension Scheme

Asset Liability Suite Addendum:

Liability and Asset Model

 

2018 Deed of Guarantee    50



--------------------------------------------------------------------------------

Purpose of the document

 

1. This document sets out an addendum to the liability model originally set out
in the Configuration Requirements report (the “Requirements”) signed by Charlie
Meredith on 2 June 2014 as referenced and defined in the Asset Liability Suite
(“ALS”) (or Asset Liability Tracker) software Licensing Agreement between Towers
Watson Limited and the Licensee dated 20 May 2014 (the “Agreement”). For the
avoidance of doubt, this document is intended to be consistent with the Deed of
Guarantee to which it is Schedule 3 entered into by the Licensee, Time Inc. (UK)
Limited, and Time Inc. In the event that any provision of this document is or
appears to be inconsistent with any rights or obligations under that Deed of
Guarantee, then the Deed of Guarantee will prevail.

 

2. The purpose of the document is to:

 

  •   Set out the specification for the “Gilts plus 0.5% pa”, “Gilts Flat” and
“Estimated Insurance Buy-out” liability measures based on the cashflows
generated as part of the Scheme’s valuation as at 5 April 2015, including
details of the Client-Specific LPI Curves and Buy-Out Module.

 

  •   Set out the changes in the assumed cashflows in the asset model

 

3. This document forms part of the Agreement and any work that Towers Watson
does in accordance with the Requirements is undertaken on the terms of the
Agreement, including the liability provisions therein. In particular, this
document does not constitute advice from Towers Watson, whether for the purposes
of any separate consultancy agreement between the parties, any investment or
actuarial advice more generally, or for any other purpose.

 

4. This document is subject to the Limitations and Reliances as set out in the
Requirements and the additional Limitations and Reliances set out in this
document, and terms used in this document have the same meaning as in the
Requirements and the Agreement.

 

2018 Deed of Guarantee    51



--------------------------------------------------------------------------------

Liability Model – Gilts + 0.5% pa, Gilts Flat and Estimated Insurance Buy-out
measures

Liability values

 

5. The liability information has been provided by the IPC Media Pension Scheme’s
actuarial team at Towers Watson on behalf of the Licensee. This data includes a
summary of the liability values, financial assumptions and tracking rules as
well as a set of “3D” 1cashflows for the Gilts + 0.5% pa and Estimated Insurance
Buy-out measures produced as at 5 April 2015 in conjunction with the formal
actuarial valuation at that date. These “3D” cashflows will be used for all of
the liability measures below and incorporate information relating to the
sensitivity of the liabilities to the financial assumptions. The Gilts Flat
measure will be set up using the Gilts + 0.5% pa cashflows.

 

1  “3D” cashflows split out the cashflows for active deferreds, deferred,
pensioner and dependant members. They also split out the cashflows by types of
increase fixed, RPI (0,5) etc. Furthermore, they include data on the lengths of
the in-service, in-deferment and in-payment periods for each cashflow and thus
fully describe the sensitivity of the cashflows to independent changes in salary
increases, revaluation in deferment and pension increase assumptions.

 

2018 Deed of Guarantee    52



--------------------------------------------------------------------------------

6. ALS will track the Scheme’s Gilts + 0.5% pa, Gilts Flat and Estimated
Insurance Buy-out liabilities. The value of these liabilities as at 5 April 2015
is set out in the table below (a split of these liabilities between the
different rates of increase is provided in the “3D” cashflows, referred to
above):

 

Membership

category

   Gilts + 0.5% pa
as at 5 April 2015
(£m)      Gilts Flat
as at 5 April 2015
(£m)      Estimated
Insurance Buy-out
as at 5 April 2015
(£m)  

Active

     156.679        179.930        213.308  

Deferred

     262.796        304.634        393.945  

Pensioner

     197.818        213.748        223.172  

Expenses

     15.432        17.458        12.025     

 

 

    

 

 

    

 

 

 

Total

     632.725        715.770        842.450     

 

 

    

 

 

    

 

 

 

Expenses

 

7. Expenses for the Gilts + 0.5% pa and Gilts Flat measures are calculated as
2.5% of the total liabilities for those measures.

 

8. Expenses for the Estimated Insurance Buy-out measure are calculated in line
with the approach prescribed for Section 179 PPF valuations. For the purposes of
tracking the liabilities, we have approximated this to be 1% of the total
liabilities plus a fixed expense of £3.721 million as at 5 April 2015.

Accrual of future service benefits

 

9. The Scheme is closed to future accrual and so no allowance is made for
further accrual.

Commutation

 

10. There is no explicit allowance for commutation of member’s pensions at
retirement within the underlying “3D” cashflows for the Gilts + 0.5% pa (and
Gilts Flat) measures. An allowance has been made for members to commute (on
average) 20% of their pension for cash at retirement on terms that are 25% less
than the corresponding funding reserve on the Gilts + 0.5% pa and Gilts Flat
measures. It has been assumed that at 5 April 2015, this allowance will result
in a reduction of 4.4% for active liabilities and 4.6% for deferred liabilities
in the Gilts + 0.5% pa and Gilts Flat measures.

 

11. No allowance has been made for commutation on the Estimated Insurance
Buy-out measure.

Tracking rules

 

12. A summary of how the discount rate, inflation, pension increase assumption,
and revaluation assumptions are calculated each day is set out below. The
Estimated Insurance Buy-out measure tracks the discount rate using the Towers
Watson Buy-Out Model in ALS. Further details of the methodology underlying the
Towers Watson ‘Settlement Watch’ tracking in the Buy-out Module is set out in
the Limitations and Reliances at the end of this document.

 

2018 Deed of Guarantee    53



--------------------------------------------------------------------------------

  a. Inflation (RPI)

 

Liability measure    Assumption reflects changes in investment conditions in
line with: All    Towers Watson GBP Zero Coupon Gilt-Implied Breakeven inflation
rate curve2

 

  b. Inflation (CPI)

 

Liability measure    Assumption reflects changes in investment conditions in
line with: All    100% of inflation (RPI) less a margin of 1.1% pa

 

  c. Discount rate

 

Liability measure    Assumption reflects changes in investment conditions in
line with: Gilts + 0.5% pa    Towers Watson GBP Zero Coupon Gilt Nominal yield
curve1 + 0.50% pa Gilts Flat    Towers Watson GBP Zero Coupon Gilt Nominal yield
curve 1 Estimated Insurance Buy-out    Towers Watson UK Settlement Watch
non-pensioner or pensioner discount rate curve as appropriate

 

  d. Salary growth

 

Liability measure    Assumption reflects changes in investment conditions in
line with: Gilts + 0.5% pa    100% of Inflation (RPI) Gilts Flat    100% of
Inflation (RPI) Estimated Insurance Buy-out    Not applicable

 

  e. Revaluation in deferment (CPI)

 

Liability measure    Assumption reflects changes in investment conditions in
line with: All    100% of Inflation (CPI)

 

  f. RPI based LPI 5 pension increases (in payment and in deferment)

 

Liability measure    Assumption reflects changes in investment conditions in
line with: Gilts + 0.5% pa    78% of Inflation (RPI) plus a margin of 0.55% pa
Gilts Flat    78% of Inflation (RPI) plus a margin of 0.55% pa Estimated
Insurance Buy-out    100% of Inflation (RPI)

 

  g. RPI based LPI 3,5 pension increases

 

Liability measure    Assumption reflects changes in investment conditions in
line with: All    37% of Inflation (RPI) plus a margin of 2.52% pa

 

  h. CPI based LPI 3 pension increases

 

Liability measure    Assumption reflects changes in investment conditions in
line with: All    63% of Inflation (CPI) plus a margin of 0.58% pa

Daily tracking of liability value

 

2  See Towers Watson ‘yield curves’ in Limitations and Reliances Section of the
Requirements”, and also appended to this document.

 

2018 Deed of Guarantee    54



--------------------------------------------------------------------------------

13. The daily tracking of the liability values is achieved using the following
approach:

 

  •   The base set of cashflows is adjusted daily for “actual” RPI or CPI
inflation experience, in line with a specially constructed inflation index that
is calculated on a daily basis. The inflation index used is constructed by
interpolating between monthly RPI or CPI values with a two-month lag, to be
consistent with the inflation curves used in the model.

 

  •   An updated set of projected benefit cashflows are created from the
starting cashflows by:

 

  •   deducting benefit payments expected to have been made since the last
calculation date.

 

  •   adjusting the cashflows to reflect the sensitivity to investment
conditions as described above.

 

  •   These updated cashflows are discounted to the new calculation date using
the discount rate model summarised in paragraph 12. Cashflows are assumed to be
discounted half-way through the years between each anniversary of the
calculation date.

 

14. Historic salary increases/pension increases/deferred revaluation since the
valuation date that differ from the assumptions set out above are not captured
in the daily tracking process. Material adjustments will need to be referred to
Towers Watson.

Future recalibrations

 

15. The liabilities will be recalibrated following the end of each quarter to
allow for:

 

  •   Any material3 differences between the actuarial assumptions updated in
line with the tracking rules in paragraph 12 and the actual assumptions at the
same date that would result from application of the principles in Schedule 1 to
the Deed of Guarantee to which it is schedule 3. If appropriate the fixed
margins and proportions of yields (as set out in paragraph 12) will be updated,
or recalibrated as agreed by the Licensee and Time Inc. (UK) Ltd.

 

  •   the impact of actual benefit cashflows (including commutation lump sums
and transfer values) over the period compared with those underlying the
liability calculation in ALS. The liabilities will first be reduced by an amount
equal to (actual benefit cashflows over the period since the previous
recalibration) minus (assumed benefit cashflows over the period since the
previous recalibration). The liabilities will then be adjusted by an amount
approximately representing the difference between the total commutation lump
sums and transfer values paid and the value of the liabilities extinguished on
the relevant measure. The first such recalibration will be as at 30 September
2015 and will reflect actual and assumed benefit cashflows between 5 April 2015
and 30 September 2015. This initial recalibration will also include an
adjustment to ensure the liabilities reflect market conditions at 30 September
2015 (whereas the initial liability values at 5 April 2015 set out in paragraph
6 reflect market conditions as at 31 March 2015). These liability recalibrations
will be carried out at the same time as the asset recalibrations described in
paragraph 25 and will be completed within 20 business days of the quarter-end.

 

16. In addition the liabilities will be recalibrated annually to allow for
actual pension increases and deferred revaluation, once known, to the extent
they differ from the daily inflation tracking described in paragraph 13. The
first such recalibration will be as at 31 March 2016 (reflecting the pension
increases due on 6 April 2016).

 

3  For the purpose of this paragraph a material difference is one that causes a
difference in liability values of more than 1%.

 

2018 Deed of Guarantee    55



--------------------------------------------------------------------------------

17. With the written agreement of both the Licensee and Time Inc. (UK) Ltd, the
liabilities may be updated, based on calculations carried out by the Scheme’s
actuarial team at Towers Watson to reflect Scheme experience since the valuation
date. This written agreement should not be unreasonably withheld by either
party. This may include (not exclusively) membership movements and mortality
experience.

 

18. The “3D” cashflows underlying the liability calculations will be updated
following each actuarial valuation of the Scheme under Section 224 of the
Pensions Act 2004.

 

19. The Licensee and Time Inc. (UK) Ltd will be informed of any such changes
relating to paragraph 15, 16 and 17 above when they are made but a signed
addendum will not be required.

Asset model

 

20. The Scheme’s asset value as at 5 April 2015 was £476.851 million (excluding
AVCs but including insured pensions). The asset allocation and asset tracking
has been provided by the Scheme’s Investment Team at Towers Watson on behalf of
the Licensee. ALS will assume that from 5 April 2015 the Scheme’s assets track
the following indices (with no rebalancing), expense allowance and cashflow
allocations:

 

Name of asset category

  

Total return index*

   Annual
Investment
Expenses      Allocation
of
cashflows      Asset value (bid)
as at 5 April 2015
(£)  

Global Equities - LGIM UK Equity Index

   FTSE All-Share      0.06 %       27.99 %       133,211,000  

Global Equities - LGIM North America Equity Index

   FTSE All-World North America      0.12 %       3.68 %       17,490,000  

Global Equities - LGIM North America Equity Index-GBP Hedged

   FTSE All-World North America (Hedged)      0.14 %       10.08 %      
47,955,000  

Global Equities - LGIM Europe (ex UK) Equity Index

   FTSE Developed World Europe ex UK      0.17 %       2.36 %       11,209,000  

Global Equities - LGIM Europe (ex UK) Equity Index GBP Hedged

   FTSE Developed World Europe ex UK (Hedged)      0.18 %       7.21 %      
34,300,000  

Global Equities - LGIM Japan Equity Index

   FTSE All-World Japan      0.17 %       1.26 %       6,002,000  

Global Equities - LGIM Japan Equity Index GBP Hedged

   FTSE All-World Japan      0.17 %       3.39 %       16,129,000  

Global Equities - LGIM Asia Pac exJap Dev Equity Index

   FTSE Developed Asia Pacific ex Japan      0.23 %       1.98 %       9,416,000
 

Global Equities - LGIM World Emerging Markets Equity Index

   FTSE All-World All Emerging      0.35 %       4.53 %       21,563,000  

 

2018 Deed of Guarantee    56



--------------------------------------------------------------------------------

Name of asset category

  

Total return index*

   Annual
Investment
Expenses      Allocation
of
cashflows      Asset value (bid)
as at 5 April 2015
(£)  

Fixed Interest - LGIM Over 15y Gilts Index

   FTSE Actuaries UK Conventional Gilts, Over 15 Year      0.10 %       1.33 % 
     6,330,000  

Fixed Interest - LGIM Active Corp Bond - Over 10y

   iBoxx £ Non-Gilts 10+      0.20 %       1.25 %       5,934,000  

Fixed Interest - AAA-A-A - Over 15y Index

   iBoxx £ Non-Gilts 15+      0.10 %       11.64 %       55,372,000  

Fixed Interest - LGIM Over 5y Index-linked Gilts

   FTSE Actuaries UK Index-Linked Gilts, Over 5 Year      0.05 %       12.16 % 
     57,855,000  

Fixed Interest - LGIM Over 15y Index-linked Gilts

   FTSE Actuaries UK Index-Linked Gilts, Over 15 Year      0.06 %       8.07 % 
     38,400,000  

Property - LGIM Managed Property

   FTSE EPRA/NAREIT UK Index      0.70 %       0.24 %       1,133,000  

Cash - LGIM Sterling Liquidity Fund

   No Index      0.13 %       2.85 %       13,543,000  

Annuity Policies

   No Index      0.00 %       0.00 %       200,000  

Net Current Assets

   No Index      0.00 %       0.00 %       807,000           

 

 

    

 

 

 

Total

           100.00 %       476,851,000           

 

 

    

 

 

 

 

* for index provider attributions see the Requirements

 

21. A summary of the expected cashflows in respect of contributions and benefit
payments are outlined below:

 

Cashflow type

  

Expected cashflows

Deficit contributions   

Assumed to be payable on the 19th day of each month as follows:

£917,000 per month

Ongoing contributions                None Expenses paid   

Assumed to be payable on the 19th day of each month as follows:

£42,000 per month

Benefit payments    Assumed to be payable daily in line with the benefit
cashflow projections adopted for the liability tracking.

 

22. The cashflows are assumed to be allocated to/removed from each asset
category in the proportions outlined in paragraph 20 (or such proportions that
may supersede those set out in paragraph 20 following application of paragraphs
24, 25, 26 and 27).

Asset tracking

 

23. A summary of the steps involved in the daily asset tracking calculation are
set out below.

 

  •   ALS will initiate its calculation by referencing the close of play asset
values on the previous calculation date.

 

2018 Deed of Guarantee    57



--------------------------------------------------------------------------------

  •   The change in the total return index for each asset class (as specified
above) will be calculated in respect of the period from the previous calculation
date to the current calculation date.

 

  •   A reduction in the return will be made in respect of the investment
management expenses specified in paragraph 20.

 

  •   This net return will be applied to each asset class to provide an updated
market value for each category.

 

  •   Contributions, expenses and benefit payments as specified above are
allocated to/removed from each asset category.

 

24. There is a significant review of the current investment strategy currently
being undertaken. The asset model in ALS will be recalibrated to reflect the
revised investment strategy, as agreed by the Licensee and Time Inc. (UK) Ltd
once the review has been finalised. The details of this asset model
recalibration will be set out in a subsequent addendum which will be required to
be signed.

 

25. Notwithstanding the asset model recalibration set out in paragraph 24, the
assets will be recalibrated following the end of each quarter after the initial
calibration to reflect the actual asset value at the end of the preceding
quarter. These recalibrations will be carried out at the same time as the
liability recalibrations described in paragraph 15 and will be completed within
20 business days of the quarter-end. The first such recalibration will be as at
30 September 2015.

 

26. Further recalibrations of the assets will be made to reflect changes in the
investment strategy and changes in the benchmark indices used for tracking.
Other reasons for such recalibrations, include but are not limited to, changes
in the expected cashflow information and changes to investment management
expenses.

 

27. The assets will also be recalibrated following the payment of the
contribution of £50 million expected to be paid by 31 December 2015 and at the
end of the month prior to the sixth, seventh and eighth anniversaries of the
sale completion (based on the latest available asset values at those dates).
These recalibrations will be completed within 15 business days of the
recalibration date.

 

28. The Licensee and Time Inc. (UK) Ltd will be informed of any such changes
relating to paragraphs 25, 26 and 27 above when they are made but a signed
addendum will not be required.

 

2018 Deed of Guarantee    58



--------------------------------------------------------------------------------

Agreement

 

29. The Licensee confirms its agreement to the variation to the Requirements set
out in this addendum.

 

Scheme    IPC Media Pension Scheme    Date of issue    8 October 2015    Signed
on behalf of Licensee   

 

   Name   

 

   Position   

 

   Date   

 

  

 

2018 Deed of Guarantee    59



--------------------------------------------------------------------------------

Limitations and Reliances

Modelling issues to be acknowledged by Licensee

Due to the complexity of pension schemes, it is inevitable that models will need
to be used to represent a pension scheme’s assets and liabilities in the Asset
Liability Tracker calculations. Any models specified by the Licensee will
however need to be in a format that is compatible with the more generic model or
range of inputs permitted by the Software.

Tracking of liability measures requires use of a model for which the Licensee
specifies forward looking assumptions, together with rules as to how those
assumptions might change as investment market conditions change.

Tracking of assets also requires the use of models to represent the actual
investment portfolio held, for which the Licensee specifies proxies for actual
investment returns (such as benchmark investment returns and assumptions as to
expected outperformance).

In addition, the data made available by the Licensee may necessitate certain
models to be used to represent the experience of the pension scheme.

Therefore, the Licensee should take appropriate professional advice before
agreeing its Configuration Requirements, and before taking action, or not taking
action, in respect of any results (including the provision or absence of an
email alert) obtained from the Software.

Further, any models that are developed by the Licensee for use in the Software
(including models underlying the configuration of asset calculations, liability
calculations and/or trigger calculations) may cease to be appropriate. The
Licensee should therefore take appropriate, ongoing advice on the continued
suitability of the Configuration Requirements and any changes or updates that
may be required to the Configuration Requirements.

The Licensee acknowledges that the functionality (including trigger status
reports and email alerts) depends on the data and models adopted from time to
time and that a recalibration may subsequently indicate that a trigger status
would have differed in the past had this new data then been available.

Towers Watson yield curves

Towers Watson Limited (“Towers Watson”) produces curves based on pricing data
from FTSE International and indicative pricing received from a range of major
investment banks in the swaps market. Towers Watson uses these data sources to
form a view on the best estimate level of the relevant curves. Whilst reasonable
care has been taken to gauge the reliability of this data, Towers Watson
provides no guarantee as to the accuracy or completeness of the curves. Towers
Watson and its affiliates and their respective directors, officers and employees
cannot be held accountable for any errors or misrepresentations in the data made
by any third party. Towers Watson’s curves are based on data available to Towers
Watson that represent market conditions as at the date of the curve and take no
account of subsequent developments in market conditions thereafter. No curve
prepared by Towers Watson constitutes an offer or recommendation, nor should it
be construed as an offer or recommendation, to conclude any transaction. No
curve of itself purports to be, nor should it be considered, a substitute for
specific advice. Reliance on any separate advice based on these curves should
take into account the limitations set out in this notice, as well as any further
limitations within the advice itself.

The methodology for interpolating, extrapolating, averaging, smoothing and
including or excluding data is necessarily subjective and is regularly reviewed
and updated by Towers Watson according to its best judgement, and is subject to
change without notice. Different methods will inevitably lead to different
results.

 

2018 Deed of Guarantee    60



--------------------------------------------------------------------------------

As at the date of this disclaimer, there is no active market in gilts beyond 50
years and most swaps beyond 50 or 60 years. Extra care needs to be taken when
using curve data in relation to maturity dates beyond the longest traded
instruments, since these depend on extrapolation of the curve.

The market for certain swaps may not be actively traded at certain times (for
example, certain “exotic” types of inflation swaps with caps and floors). Care
is needed when drawing inferences from these swap curves since the market may be
illiquid, the number of banks willing to quote these rates may be lower, bid and
offer spreads may be wider, and quoted prices may not be representative of
prices at which trades can actually be transacted. As with all market prices,
the market rate may or may not include a positive or negative risk premium, so
is not necessarily an unbiased estimator of expected future experience.

Except as may be required by law, Towers Watson’s curves may not be modified,
sold, distributed, shown or otherwise made available to any other party without
Towers Watson’s prior written permission. In the absence of its express written
permission to the contrary, Towers Watson and its affiliates and their
respective directors, officers and employees accept no responsibility and will
not be liable for any consequences howsoever arising from any third party’s use
of or reliance on these curves

Buy-out module

The purpose of the buy-out module is to enable users to automatically track the
estimated funding position of a pension scheme on a solvency basis, based on the
latest Towers Watson yield curve and the Settlement Watch central buy-out basis
margins produced by Towers Watson transaction specialists.

The Settlement Watch methodology is as follows:

 

  •   Pricing data is provided each month by a number of different insurers in
the form of joint life annuities.

 

  •   For each of these pensioner joint life annuities an implied discount rate
is ‘back-solved’.

 

  •   Separately, cashflows are generated for notional members with benefits
corresponding to those assumed in the insurers’ pricing data.

 

  •   These cashflows are applied to Towers Watson’s yield curves to produce
single equivalent gilt discount rates.

 

  •   These single equivalent gilt discount rates are compared to the
‘back-solved’ discount rate from the annuities to imply the ‘margin’ relative to
gilts for both nil increasing and LPI(0,5) annuities at ages 60 and 70.

 

  •   Due to non-disclosure agreements covering the insurers pricing data, this
information can only be shared in an aggregated form. To achieve this:

 

  •   the pensioner margins at age 60 and 70 from a given insurer for a given
benefit are combined, placing an equal weighting on each age

 

  •   the 75th percentile of the range of the margins across insurers for both
nil increasing and LPI(0,5) pricing are communicated to a group of Towers Watson
transaction specialists (here the 75th percentile is towards that end of the
range which would imply a smaller liability and is set at this level in
anticipation of the expected outcome from running a competitive quotation
process).

 

2018 Deed of Guarantee    61



--------------------------------------------------------------------------------

  •   Towers Watson transaction specialists meet monthly to agree the Settlement
Watch central buy-out basis margins, taking in to account the output of the
analysis described above, relevant market data and their knowledge of any recent
transaction activity.

 

  •   This group will also form a view as to the appropriate margin for deferred
bulk annuity pricing.

 

  •   The daily Towers Watson yield curve is then combined with the latest
monthly buy-out basis margins, to give curves that can then be used by Asset
Liability Suite.

The methodology for these calculations is necessarily subjective and is
regularly reviewed and updated by Towers Watson according to its best judgement,
and is subject to change without notice. Different methods will inevitably lead
to different results.

Limitations and Reliances of tracking discount rate using the Buy-out module

 

  •   This tracking feature only produces an approximate indication of the
Fund’s buy-out liability. The liability produced should not be used as a
substitute for a direct quotation from an insurer. If you wish to obtain a
formal quotation please speak to your Towers Watson consultant.

 

  •   In order to ‘back-solve’ the implied discount rate from the pricing
information supplied by the insurers, the other variables underlying this,
including the mortality assumption, need to be fixed. Each month the Towers
Watson transaction specialists will therefore consider if they believe the
insurers to have updated the mortality assumptions they have used in the pricing
information they have provided. If the specialists do believe there has been a
change they will update the assumption used in their ‘back-solve’ calculation
accordingly.

 

  •   However, such a change in insurer pricing would not be automatically
reflected in the output from the module as the mortality assumptions used to
generate the cash flows loaded into ALS will not have automatically been
updated.

 

  •   The mortality assumptions used in the ‘back-solve’ calculations are kept
under regular review by the Settlement Watch team but are typically not expected
to change more often than annually (and in some cases not even that frequently).

 

  •   Similarly the buy-out module does not automatically capture any change in
the Towers Watson transaction specialists’ view as to changes in insurer pricing
for CPI linked benefits.

 

  •   If the mortality assumptions do change or the Towers Watson specialists’
view on the pricing of CPI linked benefits change then your Towers Watson
consultant will be notified and can advise you on whether a further
recalibration of ALS would be appropriate.

 

  •   Similarly the buy-out module does not automatically capture any change in
the Towers Watson transaction specialists’ view as to changes in insurer pricing
for CPI linked benefits.

 

  •   Due to the time taken to receive and analyse pricing information from the
insurers, the buy-out basis margins are not normally available in ALS until 10
working days after each month end. Therefore each discount rate curve has two
separate versions:

 

  •   One version which will pause at the end of each month and will not display
a liability values for the current month until the central buy-out basis margins
have been set, at which point production of the daily discount rate curves will
resume and calculation of the liability values since the month end will
commence.

 

2018 Deed of Guarantee    62



--------------------------------------------------------------------------------

  •   A second version which will continue to produce daily discount rate curves
(and hence liability calculations) using the latest available margins, picking
up any changes in margins as soon as they become available (which would normally
be part way through each calendar month). When the margins are updated, Asset
Liability Tracker’s liability calculations since the month end will not
automatically be restated, i.e. the results calculated between the month end and
the date the margins are updated will remain on the previous month’s buy-out
margins.

The second of these two options is being used for the Estimated Insurance
Buy-out measure discount rate tracking for the IPC Media Pension Scheme.

 

2018 Deed of Guarantee    63



--------------------------------------------------------------------------------

SCHEDULE 4

FINANCIAL INFORMATION

 

Timing/
Frequency

 

Information to be
provided

 

Comment

Quarterly   Unaudited financial statements (balance sheet, income statement,
statement of cash flows) of Guarantor   Automatically satisfied by timely filing
Form 10-Q with the U.S. Securities and Exchange Commission. Annually   Audited
financial statements of Guarantor and Sponsor   Automatically satisfied for
Guarantor by timely filing Form 10-K with the U.S. Securities and Exchange
Commission. Automatically satisfied for Sponsor by timely filing statutory
accounts with the U.K Companies House. Ad hoc   Such additional financial
information as the Trustee may from time to time request acting reasonably and
consistent with customary U.K. pensions practice.   This to include an annual
presentation from the Sponsor including updated long-term plan forecasts and an
annual presentation from the Guarantor, including in relation to its long-term
strategy.

 

2018 Deed of Guarantee    64